Exhibit 10.40

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Asterisks denote omissions.

LOAN PROGRAM AGREEMENT

This Loan Program Agreement (the “Agreement”) is entered into this 15th day of
June, 2011 (the “Effective Date”), by and among First Marblehead Education
Resources, Inc., a Delaware corporation having its principal offices at One
Cabot Road, Medford, Massachusetts 02155 (“FMER”), The First Marblehead
Corporation, a Delaware corporation having its principal offices at 800 Boylston
Street, 34th Floor, Boston, Massachusetts 02199 (“FMC”), FM Systems LLC, d/b/a
Tuition Management Systems LLC, a Delaware corporation having an address at 171
Service Ave, Suite 200, Warwick, RI 02886 (“TMS”), which joins Article 2 of this
Agreement, and Union Federal Savings Bank, a federal savings bank having an
office located at 1565 Mineral Spring Avenue, North Providence, RI 02904
(“Lender”). FMER, FMC and Lender, and with respect to Article 2, TMS, are
hereinafter collectively referred to as the “Parties” and each individually as a
“Party”.

WHEREAS, FMER and/or FMC are in the business of providing private student loan
outsourcing solutions, such as program design, marketing, processing,
underwriting, origination and/or portfolio administration services, to banks and
other financial institutions;

WHEREAS, Lender desires to retain FMER to provide the student loan outsourcing
solutions as set forth in this Agreement; and

WHEREAS, the Lender and FMC will enter into a Servicing Agreement with the
Pennsylvania Higher Education Assistance Agency (the “Servicing Agreement”).

NOW THEREFORE, in consideration of the promises and the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:

ARTICLE 1. DEFINITIONS; RULES OF CONSTRUCTION

1.1 Definitions. Capitalized terms used in this Agreement have the meanings set
forth below.

“ACH” has the meaning set forth in Section 3.6.3.1 herein.

“Address Mismatch Program” means FMER’s process for resolving a mismatch of
either address or social security number indicated by a consumer reporting
agency, as modified by FMER from time to time.

“Advertising Firms” has the meaning set forth in Section 2.6.1 herein.

“Affiliate” means, with respect to an entity, another entity that at the time in
question, directly or indirectly, owns or controls, is owned or controlled by,
or is under common ownership or common control with the first entity. For
purposes of this Agreement, “control” shall mean the power to direct the
management or affairs of an entity, the terms “common control” and “controlled
by” shall have meanings correlative to the foregoing, and “ownership” shall mean
the beneficial ownership of more than fifty per cent (50%) of the equity
securities of the entity.



--------------------------------------------------------------------------------

“Applicant” means all co-applicants for a Loan under the Program Guidelines,
including any proposed Borrower and any proposed Cosigner who begins an
Application, regardless of whether the Application is complete.

“Applicant Information” has the meaning set forth in Section 3.8.5.2 herein.

“Application” means a consumer’s application, whether in whole or in part, for a
Loan under the Programs.

“Application and Solicitation Disclosure” means the disclosure required by 12
C.F.R. § 226.47(a) and Section 128(e)(1) of the federal Truth in Lending Act.

“Approval Disclosure” means the disclosure required by 12 C.F.R. § 226.47(b) and
Section 128(e)(2) of the federal Truth in Lending Act.

“Approved Collectors” means a subcontracted collection agency used by FMER and
identified on Schedule 2 to Exhibit C.

“Books and Records” means all books and records necessary to service and collect
the Loans and specifically relating to the Loans, including: Applications,
statements, credit and collection files, file maintenance data, Credit
Agreements, disclosure statements, credit information files, correspondence,
whether in documentary form or on magnetic tape, computer disk or other form,
and any other records that evidence ownership or relate to servicing,
administering or enforcing the Loans. “Books and Records” shall not include
general corporate financial and other records, income tax returns, specific
files of individual employees or other corporate records not specifically
relating to the Loans or which relate to the Loans with respect to which
information relating to the Loans cannot reasonably be extracted.

“Borrower” means the individual person, or all individual persons collectively,
including all primary Borrowers, Student Borrowers and Cosigners, who execute a
Credit Agreement individually or, in the case of multiple Borrowers, severally
and jointly, for the purpose of obtaining a Loan from Lender under one of the
Programs, and who have proceeds disbursed under a Credit Agreement.

“Business Day” means any day other than (a) a Saturday or a Sunday, or (b) a day
on which banking institutions in the State of Rhode Island are authorized or
obligated by law or executive order to be closed.

“Change in Control” means any of the following with respect to Lender: (1) the
acquisition or a series of acquisitions within six (6) months of each other by
any other entity, individual or group (within the meaning of Sections 13(d)(3)
or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) of beneficial ownership (as defined in Rule 13d-3 promulgated under the
Exchange Act) of more than fifty percent (50%) of the common stock and/or other
securities which have more than fifty percent (50%) of the combined voting power
of the securities entitled to vote in the election of directors of such Party;
or (2) the sale of all or substantially all of the assets of such Party to any
other entity, individual or group; or (3) the reorganization, merger or
consolidation of such Party in which the shareholders of such Party immediately
before such event will not immediately thereafter own more than fifty percent
(50%) of the combined voting power entitled to vote in the election of directors
of the reorganized, merged or consolidated Party’s voting securities. A “Change
in Control” shall not include any transactions with an entity that is an
Affiliate of such Party immediately prior to such transaction.

“Charge Off Notification” has the meaning set forth in the Servicing Guidelines.

 

2



--------------------------------------------------------------------------------

“Charge Off Notification Package” has the meaning set forth in Section 4.7
herein.

“Charged Off Loan” means a Loan that is at least [**] days delinquent in
principal and interest or interest only or partial interest payments or that has
experienced an event of default, as set forth in the Program Guidelines.

“Confidential Business Information” has the meaning set forth in Section 12.2.3
herein.

“Consumer Information” means (a) “nonpublic personal information” as such term
is defined by the Privacy Requirements; and (b) any personally identifiable
information or records in any form (oral, written, graphic, electronic,
machine-readable, or otherwise) relating to a consumer, including a consumer’s
Social Security number, e-mail address, account number, loan payment or
transactional account history, account status; and the fact that the consumer
has a relationship with Lender.

“Cosigner” means a person other than the Student Borrower in the UFSB Private
Student Loan Program or the primary Borrower in the prepGATE Loan Program who
executes a Credit Agreement with a Student Borrower or primary Borrower, as
applicable, and thereby assumes joint and several liability for the Loan.

“Costs and Fees” has the meaning set forth in Section 16.3 herein.

“Credit Agreement” means the loan request and credit agreement, or other form of
consumer debt instrument, evidencing a Borrower’s obligation to repay the Loan,
in the form attached to the Program Guidelines.

“Customer Identification Program” means FMER’s Customer Identification Program,
adopted in accordance with Section 326 of the USA Patriot Act and its
implementing regulations, as modified by FMER from time to time.

“Damages” has the meaning set forth in Section 15.1 herein.

“Default Collection Reports” are those reports set forth in Schedule 3 to
Exhibit C.

“Default Collectors” has the meaning set forth in Section 4.7.2 herein.

“Default Prevention Services” means the services described in Section 4.6
herein.

“Delinquent Loan” means any Loan other than a Charged Off Loan with respect to
which any payment is [**] ([**]) days or more past due.

“Disbursed Loan Amount” means the total principal balance (including any
financed fees) of Loans actually disbursed to the Borrower’s Eligible
Institution or the student’s Eligible K-12 Institution, by means of electronic
transfer or paper check, net of post-disbursement cancellations whether in whole
or part, and subject to the Program Guidelines.

“Disbursement Date” means the date or dates on which Loan funds are transmitted
to the Student Borrower’s Eligible Institution, the student’s Eligible K-12
Institution, the Borrower(s), or, in the UFSB Private Student Loan Program to
the Loan Disbursement Agents, which date shall be no earlier than the end of the
cancellation period set forth in the Final Disclosure in accordance with the
Requirements of Law.

 

3



--------------------------------------------------------------------------------

“Disclosing Party” has the meaning set forth in Section 12.2.4 herein.

“Dispositions” has the meaning set forth in Section 6.3.

“Early Awareness Services” means the services described in Section 4.5 herein.

“Effective Date” means the date set forth in the first paragraph of this
Agreement.

“Eligible Institution” means a post secondary educational institution approved
by Lender for receipt of Loan funds in conformity with Program Guidelines for
the UFSB Private Student Loan Program.

“Eligible K-12 Institution” means a private educational institution offering
secondary education and approved by Lender for receipt of Loan funds in
conformity with the Program Guidelines for the prepGATE Loan Program.

“Expected Charged Off Loan Volume” means, as established by the Parties from
time to time, (a) initially, the Expected Loan Volume that is expected to become
a Charged Off Loan, and (b) for each calendar quarter after Loan origination
begins, the total principal (including financed fees) and accrued interest on
the Disbursed Loan Amount that is expected to become a Charged Off Loan (within
the meaning set forth in the Program Guidelines). The Expected Charged Off Loan
Volume shall change each quarter during the Term to reflect the distribution of
the Disbursed Loan Amount in Pricing Segments.

“Expected Loan Volume” means the total principal amount (including financed
fees) of Loans expected to be funded by Lender for the related Pool during each
12-month period subsequent to the Effective Date of this Agreement.

“Final Disclosure” means the disclosure required by 12 C.F.R. § 226.47(c) and
Section 128(e)(4) of the federal Truth in Lending Act.

“Final Services Termination Period” has the meaning set forth in Section 17.1.

“FM Indemnified Party” means FMC, FMER, each Affiliate of FMC, each Affiliate of
FMER, and each of the respective current, former and future officers, directors
and employees of any of the foregoing.

“FMC Custom Model Property” means, for the purposes of this Agreement, FMC’s
custom and proprietary score model and all deliverables, materials, software,
flowcharts, ideas, concepts, designs, and reports or other analyses which relate
to FMC’s custom and proprietary score model including any modifications,
enhancements or derivative works thereof.

“FMC Materials” means all promotional material prepared by FMC in providing
Production Support Services for the UFSB Private Student Loan Program, including
responses to Eligible Institutions’ requests for proposals, printed materials,
brochures, email content, television and radio content, telemarketing scripts,
fliers, inserts and any web sites or web pages promoting Program Loans.

“FMC and TMS Production Support Services Activities” has the meaning set forth
in Section 2.2.

“FMC Website” means the FMC-created and managed website separate and apart from
the Lender Website used to direct potential Borrowers to the online application
for each of the Programs.

 

4



--------------------------------------------------------------------------------

“FMER Funding Account” means an account in FMER’s name maintained at a
FDIC-insured depository institution, into which FMER will deposit Loan funds for
disbursement after receiving them from the Lender Disbursement Account via
automated clearinghouse debit.

“FMER Managed Litigation” has the meaning set forth in Section 4.8.1 herein.

“Force Majeure Event” has the meaning set forth in Section 11.1 herein.

“Forward Looking Materials” has the meaning set forth in Section 4.1.3 herein.

“Fraud Allegations Services” means the services described in Section 4.10.3
herein.

“Fraud Database Data” has the meaning set forth in Section 3.10.2.

“Governmental Authority” means the federal government of the United States, any
state government, or any political subdivision of any of them, or any agency,
court or body of the federal government of the United States, of any state, or
of any other political subdivision of any of them, exercising executive,
legislative, judicial, regulatory or administrative functions.

“Gramm-Leach-Bliley Act” means the Gramm-Leach-Bliley Act, 15 U.S.C. §6801, et
seq., and the implementing regulations and regulatory interpretations thereto.

“Indemnified Party” means a Lender Indemnified Party or a FM Indemnified Party,
as applicable.

“Indemnifying Party” means a Party that is obligated to indemnify an Indemnified
Party pursuant to the provisions of Section 15 herein.

“Information Security Program” means the written policies and procedures adopted
and maintained to (a) ensure the security and confidentiality of Consumer
Information; (b) protect against any anticipated threats or hazards to the
security or integrity of Consumer Information; and (c) protect against
unauthorized access to or use of Consumer Information that could result in
substantial harm or inconvenience to Lender or any consumer.

“Initial Vendors” means the vendors shown on Schedule 4 to Exhibit C.

“Insurance Requirements” has the meaning set forth in Section 8.1 herein.

“Intellectual Property” has the meaning set forth in Section 9.1 herein.

“Interagency Guidelines” means the applicable Interagency Guidelines
Establishing Information Security Standards and codified at 12 C.F.R. Parts 30,
208, 211, 225, 263, 308, 364, 568, and 570.

“Lender Disbursement Account” means an account maintained at Lender into which
Lender deposits Loan funds for disbursement.

“Lender Indemnified Party” means Lender and its Affiliates, and each of their
respective current, former and future officers, directors and employees.

“Lender Marks” means the trade names, trademarks, logos or service marks of
Lender and its Affiliates set forth in Exhibit F, any trade names, trademarks,
logos or service marks used by Lender or any of its Affiliates in connection
with its full-service retail banking business, and any other trade names,
trademarks, logos or service marks that are used by Lender or any of its
Affiliates to identify itself to the public in connection with educational
loans.

 

5



--------------------------------------------------------------------------------

“Lender Materials” means all promotional materials that include Lender Marks and
subject to Lender written approval, including responses to Eligible
Institutions’ requests for proposals, printed materials, brochures, email
content, television and radio content, telemarketing scripts, fliers, inserts
and any web sites or web pages promoting Loans.

“Lender Website” means the unionfsb.com website page and link used to direct
potential Borrowers to the online application for each of the Programs.

“Loan” means a loan of funds, including all disbursements thereof and any
financed fees, made by Lender to a Borrower under the Programs.

“Loan Delivery Agents” has the meaning set forth in Section 3.6.3.2 herein.

“Loan Processing Fee” means a fee charged by FMER for Loan Processing Services.

“Loan Processing Services” means those services set forth in Article 3 herein.

“Loss Reserve Account” means a non-interest bearing account owned by FMC and
held by Lender for the benefit of FMC and Lender, which account shall hold Loss
Reserve Account Deposits made by FMC and shall be subject to the terms of this
Agreement. The Loss Reserve Account is Lender’s account number [**].

“Loss Reserve Account Assets” has the meaning set forth in Section 6.5.

“Loss Reserve Account Deposit” means deposits made to the Loss Reserve Account
by FMC.

“Loss Reserve Account Excess” has the meaning set forth in Section 6.2.4.

“Loss Reserve Account Payment” has the meaning set forth in Section 6.2.4.

“Marketers” has the meaning set forth in Section 2.6.1 herein.

“MGRS” means modified graduated repayments.

“Notice” has the meaning set forth in Section 16.1 herein.

“OFAC” has the meaning set forth in Section 3.8.1 herein.

“Online Application System” means the internet-based system used by FMER for the
(a) intake of Application information from Applicants, (b) rendering and
reporting of credit decisions on Applications, (c) delivery of Credit Agreements
and disclosures required by Requirements of Law, including Truth in Lending
Disclosures, and (d) viewing of loan status information and details.

“Outstanding Loan Volume” means, with respect to any Pool, the amount of Loan
principal and interest that remains outstanding to Lender, and is not a Charged
Off Loan for which a payment from the Loss Reserve Account has previously been
made, as reflected on the Servicer’s servicing system and reported by the
Servicer to Lender and FMC on a monthly basis.

 

6



--------------------------------------------------------------------------------

“Person” means a natural person, a partnership, a corporation, a limited
liability company, a joint stock company, a business trust or other entity or
association.

“Personnel” means the employees, contractors, subcontractors, and agents of a
Party.

“Pool” means Loans funded during a 12-month period commencing on the Effective
Date of this Agreement or any anniversary thereof.

“Portfolio Management Services” means Early Awareness Services, Default
Prevention Services, Fraud Allegations Services, and all other services to be
provided pursuant to Sections 4.4 through and including 4.10 herein.

“prepGATE Loan Program” means the Private Student Loan program for parents and
other tuition payers for attendance at private institutions of education
offering secondary education, as described in the Program Guidelines attached to
this Agreement as Exhibit E1.

“Pricing Schedule” means the loan pricing for each Pricing Segment set forth in
the Program Guidelines, including the Borrower loan pricing portion which Lender
may modify from time to time, subject to the provisions of Section 3.7.

“Pricing Segment” means each of the [**] discrete interest rate and fee
combinations shown in the Pricing Schedule, with, as of the Effective Date,
along with each discrete interest rate and fee combination shown in the Pricing
Schedules adopted after the Effective Date.

“Privacy Notice” means Lender’s privacy policy adopted pursuant to Regulation P.

“Privacy Requirements” means (a) Title V of the Gramm-Leach-Bliley Act, 15
U.S.C. 6801 et seq.; (b) federal regulations implementing such act and codified
at 12 C.F.R. Parts 40, 216, 332, and 573; (c) Interagency Guidelines; and
(d) other applicable federal and state laws, rules, regulations, and orders
relating to the privacy and security of Consumer Information.

“Private Student Loan” means an education loan solicited, marketed or funded by
Lender or any of its Affiliates to finance the costs of higher education (or
private K-12 education) that is not guaranteed by the United States Department
of Education or by any agency of any state.

“Production Support Plan” means the FMC plan for selling the Programs to
Eligible Institutions and Eligible K-12 Institutions, as set forth in Exhibit D
attached hereto, as modified by written agreement of Lender and FMC from time to
time.

“Production Support Services” means the support services to be provided pursuant
to Article 2 herein.

“Production Support Services Fee” means a fee charged by FMC for Production
Support Services.

“Production Support Services Work Product” has the meaning set forth in
Section 2.2.

“Programs” means Lender’s prepGATE Loan Program and UFSB Private Student Loan
Program.

“Program Administration Services” means program analytics and development
services to be provided pursuant to Section 4.1 of the Agreement.

 

7



--------------------------------------------------------------------------------

“Program Guidelines” means the Program Guidelines attached to the Agreement as
Exhibits E1 and E2 for the prepGATE Loan Program and the UFSB Private Student
Loan Program, respectively, as they may be amended from time to time, which
include loan origination guidelines, underwriting guidelines, product terms and
features, Borrower fees, Borrower Credit Agreements, Servicing Guidelines,
Applicant disclosures and forms of Truth in Lending Disclosures and other
disclosures required by Requirements of Law.

“Program Support Services” means those services set forth in Article 4 herein
other than Section 4.1.

“Program Support Services Fee” means a fee charged by FMER for Program Support
Services.

“Projected Charge-Off Rate” means a percentage, the numerator of which shall be
the Expected Charged Off Loan Volume and the denominator of which shall
initially be the Expected Loan Volume. Each calendar quarter during the Term,
the Projected Charge-Off Rate shall be modified by using as the denominator
Disbursed Loan Amount as of quarter-end.

“Projected Recoveries” means the amount of future Recoveries, in dollars,
projected for the Pool or Pools, as applicable, from time to time. Estimation of
Projected Recoveries shall be based on the percentage, as agreed by the Parties
from time to time, of Charged Off Loans and remaining Expected Charged Off Loan
Volume expected to be received from or on behalf of Borrowers in payment of
principal of, interest on, and late fees with respect to, Charged Off Loans.

“Projected Net Charge-Offs” means Expected Charged Off Loan Volume, less
Projected Recoveries.

“Proprietary Information” has the meaning set forth in Section 12.2.1 herein.

“Receiving Party” has the meaning set forth in Section 12.2.5 herein.

“Recoveries” means amounts received from or on behalf of Borrowers in payment of
principal of, interest on, and late fees with respect to, Charged Off Loans with
respect to which Lender has received funds from the Loss Reserve Account, net of
collection fees and attorneys’ fees.

“Recovery Services” means the services provided by FMER with respect to Charged
Off Loans pursuant to Sections 4.7 and 4.8.

“Red Flags Policy” means, as modified by FMER from time to time, FMER’s Red
Flags Policy, adopted pursuant to Section 615 of the Fair Credit Reporting Act
and its implementing regulations and designed to detect, prevent and mitigate
identity theft.

“Regulation P” means such regulation as is set forth at 12 C.F.R Part 216.

“Requirements of Law” means, with respect to any Party, any certificate of
incorporation, articles of association and, as applicable, by-laws or other
organizational or governing documents of such Party, and each of the following,
in each case to the extent applicable to and binding on such Party, its property
or, in connection with this Agreement, its agents: (a) any federal, state,
county or local law, ordinance, statute, rule, regulation, judgment, order,
decree, injunction, permit, issuance or other determination or finding of any
Governmental Authority or self-regulatory organization or final and binding
determination

 

8



--------------------------------------------------------------------------------

of any arbitrator applicable to or binding upon such Party or to which such
Party is subject, and (b) any treaty, rule or regulation, regulatory guidance or
determination of (or agreement with) an arbitrator or Governmental Authority
(including usury laws, the federal Truth in Lending Act; Regulation B and
Regulation Z of the Board of Governors of the Federal Reserve System; the Equal
Credit Opportunity Act; the Privacy Requirements; the Fair Credit Reporting Act;
the Fair and Accurate Credit Transactions Act; the federal Fair Debt Collections
Practices Act; the USA PATRIOT Act; and the Bank Secrecy Act).

“Roster Date” means, for any particular Loan, the date that is at least one
Business Day prior to a scheduled Disbursement Date for such Loan, and shall be
the date on which FMER provides to Lender a disbursement roster listing the
Disbursement Date and disbursement amount for such Loan.

“Sanctions” has the meaning set forth in Section 3.8.1 herein.

“Security Systems” has the meaning set forth in Section 14.3.1 herein.

“Servicer” means Pennsylvania Higher Education Assistance Agency, (d/b/a
American Education Services), a public corporation and governmental
instrumentality organized under the laws of the Commonwealth of Pennsylvania,
1200 North Seventh Street, Harrisburg, Pennsylvania 17102, or another loan
servicer mutually acceptable to Lender and FMC.

“Services” means Production Support Services, Loan Processing Services, Program
Administration Services and Program Support Services, as well as any additional
services agreed to by the Parties in writing to be performed under the
Agreement.

“Servicing Agreement” refers to the Servicing Agreement to be entered into by
and among Servicer, Lender and FMC with respect to servicing of Loans, as
amended from time to time.

“Servicing Guidelines” means the document by that name included as part of the
Servicing Agreement among the Parties and the Servicer.

“Student Borrower” means the individual person who is enrolled at an Eligible
Institution at the time of Application, executes a Credit Agreement for the
purpose of obtaining a Loan from Lender under the UFSB Private Student Loan
Program, and who has proceeds disbursed under a Credit Agreement.

“Subcontractor” means any third party retained by FMC and/or FMER, as
applicable, in conformity with the requirements of this Agreement to perform
part of the Services.

“Term” has the meaning set forth in Section 17.1 herein.

“Third-Party Offers” has the meaning set forth in Section 4.3.1 herein.

“Title X” means Title X of the Higher Education Opportunity Act of 2008, P.L.
110-315, 122 Stat. 3478, and its implementing regulations duly adopted by
federal regulatory agencies, including but not limited to the Federal Reserve
Board’s Regulation Z.

“TMS Materials” means all promotional material prepared by FMC and/or TMS in
providing Production Support Services for the prepGATE Loan Program, including
responses to Eligible K-12 Institutions’ requests for proposals, printed
materials, brochures, email content, television and radio content, telemarketing
scripts, fliers, inserts and any web sites or web pages promoting Program Loans.

“Trade Secrets” has the meaning set forth in Section 12.2.2 herein.

 

9



--------------------------------------------------------------------------------

“Transition Period” has the meaning set forth in Section 17.3.2 herein.

“Truth in Lending Disclosure” shall mean the forms of private student loan
Application and Solicitation Disclosures, Approval Disclosures, and Final
Disclosures required by Title X, as approved by Lender, and the Truth in Lending
disclosure statements provided to Borrowers in the prepGATE Loan Program
pursuant to 12 CFR §§226.17 and 18.

“UFSB Private Student Loan Program” means the Private Student Loan program for
students attending Eligible Institutions, as described in the Program Guidelines
attached hereto as Exhibit E2.

“USA PATRIOT Act” has the meaning set forth in Section 3.8.4 herein.

1.2 Certain Rules of Construction. Except as otherwise explicitly specified to
the contrary,

1.2.1 References to a Section, Exhibit or Schedule means a Section of, or
Schedule or Exhibit to, this Agreement,

1.2.2 The words “including,” “include” and “includes” will be construed as
“including without limitation,” “include without limitation” or “includes
without limitation,” as applicable,

1.2.3 References to a particular statute or regulation include all rules and
regulations promulgated thereunder and any applicable successor statute or
regulation, in each case as amended or otherwise modified from time to time,

1.2.4 Where specific language is used to clarify or illustrate by example a
general statement contained herein, such specific language shall not be deemed
to modify, limit or restrict the construction of the general statement which is
being clarified or illustrated,

1.2.5 Any article, section, subsection, paragraph or subparagraph headings
contained in this Agreement and the recitals at the beginning of this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement (other than with respect to any defined terms
contained in the recitals),

1.2.6 All references to “the Agreement” or “this Agreement” in this Agreement
shall mean “this Agreement as amended,” and

1.2.7 Whenever the words “herein,” “hereto,” “hereof” or “hereunder” or “this
Agreement” are used in this Agreement, they shall be deemed to refer to this
Agreement as a whole including Exhibits and Schedules hereto, and not to any
specific section nor to exclude any Exhibits or Schedules hereto.

1.2.8 In the event of any conflict between any of the terms of this Agreement
and those of the Program Guidelines (or in the event that this Agreement
requires a Party to conduct certain activities in accordance with the Program
Guidelines and the Program Guidelines would require such Party to act or refrain
from acting in conflict with this Agreement), the terms of this Agreement shall
be controlling (and such Party shall not be required to take such action that
would conflict with this Agreement).

ARTICLE 2. PRODUCTION SUPPORT SERVICES.

2.1 Sales Support and Restrictions on Marketing of the Programs. FMC shall
develop and implement a strategy and plan to generate interest among Eligible
Institutions and Eligible K-12 Institutions to participate in the Programs. FMC
shall solicit Eligible Institutions for the UFSB Private Student Loan

 

10



--------------------------------------------------------------------------------

Program as a service provider to Lender. TMS shall solicit Eligible K-12
Institutions for participation in the prepGATE Loan Program under the terms of
this Article 2 as a service provider to Lender. FMC and TMS may, on behalf of
Lender, solicit potential Applicants with respect to the Programs through the
use of direct mail, telephone solicitation or internet as set forth in this
Article 2, or other means approved by Lender. Nothing in this Agreement shall be
construed to restrict in any way any Party’s marketing and sales of other
financial or educational loan products other than the Programs or other Private
Student Loan products or programs.

2.2 FMC Production Support Services Research; Ownership. FMC may use the data
collected in activities conducted by it and TMS pursuant to Section 2.1 (“FMC
and TMS Production Support Services Activities”) to prepare deliverables,
materials, ad copy, software, flowcharts, ideas, concepts, designs, and reports
or other analyses with respect to the results of those FMC and TMS Production
Support Services Activities (“Production Support Services Work Product”),
including reports or studies regarding marketing trends, the effectiveness of
content and media and of techniques for utilizing each of these, provided,
however, that such Production Support Services Work Product does not include
Consumer Information, which may be used to perform analysis but shall not be
included in reports or studies except on an aggregated and de-identified basis.
FMC and TMS may use Production Support Services Work Product for any lawful
purpose during the Term and following termination of the Agreement. FMC may
disclose Production Support Services Work Product to Lender and Lender may use
any Production Support Services Work Product disclosed to it for any lawful
purpose during the Term and following termination of the Agreement.

2.3 Ownership. All Applications and related Credit Agreements created under the
Programs and this Agreement for Applicants and Borrowers shall be owned by
Lender and shall not constitute property of FMC or TMS. Lender hereby authorizes
FMC and TMS as its agents, to the extent permitted by Requirements of Law, to
use data collected from Applications and Loan inquiries to conduct activities
under this Article 2, including retaining sources of customer lists and
comparing such lists with data obtained from partial or completed Applications,
subject in all cases to the confidentiality and information security provisions
of this Agreement and Requirements of Law; provided, however, neither FMC nor
TMS shall use information obtained or derived from Applications to solicit
individuals for financial services other than Private Student Loans or Services
related thereto. It shall not be deemed to be a breach of the foregoing
prohibition for FMC or TMS to undertake marketing and solicitation activities
for any product or service directed to the general public or based on marketing
lists derived from generally available data (such as credit bureau reporting
data) or from any source other than Lender.

2.4 FMC Materials and TMS Materials. FMC covenants that it will cause all FMC
Materials and TMS Materials to comply with Requirements of Law and to fairly and
accurately present Loans and the Programs. Lender may use FMC Materials and/or
TMS Materials upon FMC’s prior written consent.

2.5 Reserved.

2.6 Retention of Vendors by FMC, FMER, and TMS.

2.6.1 In furtherance of their efforts to locate effective marketing channels for
Loans, FMC, FMER, and/or TMS may select and retain from time to time one or more
marketing firms to: (i) prepare content and strategies for mass marketing (such
as television and radio) and direct marketing (such as telemarketing and
web-based marketing) with respect to the Programs (such vendors collectively
“Advertising Firms”); (ii) implement and administer consumer contact in
accordance with such content and strategies and applicable Requirements of Law;
and/or (iii) provide ministerial services and production commodities, including
the provision of media commodities, electronic provision of a web-hosting
environment, printing, letter shop, data processing, broadcast production and
editing services

 

11



--------------------------------------------------------------------------------

(such vendors in (i) - (iii) collectively, “Marketers”). FMC, FMER, and TMS
shall engage such Advertising Firms or Marketers as remarketers or as marketers
of the Programs under any product or brand name only as approved in an agreement
by and among FMC, Lender, and such Marketer. FMC, FMER, and/or TMS may enter
into appropriate contracts with all Advertising Firms and Marketers.

2.7 Eligible Institutions; Promotion of Programs.

2.7.1 Lender, FMC, and TMS hereby adopt the lists of post-secondary educational
institutions and private secondary educational institutions in the Program
Guidelines as Eligible Institutions and Eligible K-12 Institutions,
respectively. Additions to and removals from such lists shall be performed as
set forth in the Program Guidelines.

2.7.2 The Parties agree that they shall (i) not encourage consumers to apply for
a Loan before exhausting other available forms of aid, including grants,
scholarships and federally insured education loans recommended by the Eligible
Institution, as applicable; (ii) use commercially reasonable efforts to ensure
that Eligible Institutions do not encourage consumers to apply for a Loan before
exhausting other available forms of aid, including grants, scholarships and
federally insured education loans recommended by the Eligible Institution; and
(iii) not present the Programs as loan programs for borrowers with poor credit
or those with no other loan options.

2.8 Use of Lender Marks. Lender hereby grants to each of FMC, FMER, and TMS a
limited, royalty-free, nonexclusive license to use the Lender Marks during the
Term as necessary to solicit Loans until the termination date of this Agreement
and, pursuant to the provisions of this Agreement, to use the Lender Marks on
and in connection with Lender Materials and in connection with the Loan
Processing Services. Each of FMC, FMER, and TMS acknowledges and agrees that
(i) it is not acquiring any right, title or interest in the Lender Marks and
that the Lender Marks, all rights therein, and the goodwill associated
therewith, are, and shall remain, the exclusive property of Lender; (ii) it
shall take no action that would reasonably be expected to adversely affect
Lender’s exclusive ownership of the Lender Marks or the goodwill associated with
the Lender Marks; and (iii) any and all goodwill arising from use of the Lender
Marks by FMC and/or FMER shall inure to the benefit of Lender. Nothing herein
shall give FMC, FMER, or TMS any right, title, or interest of any kind in or to
the Lender Marks, except the right to use the Lender Marks in accordance with
this Agreement, and FMC, FMER, and TMS shall not contest the validity of, or
Lender’s title in and to, the Lender Marks. Except as expressly permitted by
this Agreement, FMC, FMER, and TMS shall have no right to, and nothing in this
Agreement or any other signed and written agreement among the Parties shall be
construed to give FMC, FMER, or TMS the right to, and FMC, FMER, and TMS shall
not, other than the use of the Lender Marks in the specific manner as approved
pursuant to the terms of this Agreement, use any Lender Marks on or in
conjunction with any goods or products of FMC, FMER, or TMS not related to the
Programs or this Agreement.

 

12



--------------------------------------------------------------------------------

ARTICLE 3. LOAN PROCESSING SERVICES

3.1 Web Application; Credit Agreement.

3.1.1 FMER will use the forms of Credit Agreements approved by Lender and
included in the Program Guidelines. Lender and FMER shall notify each other from
time to time of recommended changes to the Credit Agreements, and each shall
respond promptly to such notifications, noting the feasibility and desirability
of such changes, as well as the implementation time needed to make such changes.
After Lender and FMER have reviewed and negotiated the proposed changes to the
Credit Agreements, the Parties shall agree on the written version of such
negotiated changes, and FMER shall revise the Credit Agreements in accordance
therewith. Lender represents and warrants that the forms of Credit Agreement
comply, and as they may be modified from time to time with Lender’s approval for
inclusion in the Program Guidelines, will comply, with the Program Guidelines
and Requirements of Law. FMER represents that its use of such forms shall comply
with this Agreement, the Program Guidelines and Requirements of Law.

3.1.2 FMER will use the Online Application System to process Applications. FMER
represents, warrants and covenants that the content and operation of its Online
Application System complies with this Agreement, the Program Guidelines and
Requirements of Law; provided, however, that Lender represents, warrants and
covenants that the content of the Online Application System complies with the
Program Guidelines and Requirements of Law to the extent, and only to the
extent, of content in such Online Application System that is specifically
required by Lender. FMER shall accept Applications via both the Lender Website
and the FMC Website. The FMC Website is the responsibility of FMC subject to the
conditions set forth in this Agreement. The FMC Website shall comply with any
requirements specified in this Section 3, the Program Guidelines, and
Requirements of Law. Lender represents, warrants and covenants that the content
of the FMC Website complies with the Program Guidelines and Requirements of Law
to the extent, and only to the extent, of content in such FMC Website that is
specifically required by Lender.

3.2 Disclosures. The forms of state and federal disclosures, including Truth in
Lending Disclosures, and adverse action notices shall be set forth in the
Program Guidelines. FMER represents, warrants and covenants that its use of such
forms and disclosures, including mathematic calculations contained therein,
shall comply with the Agreement, the Program Guidelines and all Requirements of
Law. Notwithstanding anything in this Agreement or the Program Guidelines, FMC
shall make the Application and Solicitation Disclosure available to potential
Borrowers at the beginning of and during the Application process for the UFSB
Private Student Loan Program.

In addition, for those Applicants who receive credit approval as set forth in
Section 3.6.1.3 below, FMER shall provide such Applicants with a credit score
disclosure notice in accordance with 12 C.F.R § 222.74(e) and the model forms
adopted pursuant thereto. FMER represents, warrants and covenants that its use
of such forms and disclosures shall comply with the Agreement, the Program
Guidelines and all Requirements of Law.

3.3 Privacy Notice. Lender will provide FMER and FMC with a web link to its
online Privacy Notice which FMC will make available on the FMC Website and the
Online Application System; provided, however, that neither FMC nor FMER is
responsible for the content of Lender’s Privacy Notice or its compliance with
the requirements of any Requirements of Law, including the Gramm-Leach-Bliley
Act or Regulation P. FMER shall include its privacy statement in the Online
Application System, and shall mail Lender’s initial privacy policy to each
Borrower on the first Disbursement Date for such Borrower.

 

13



--------------------------------------------------------------------------------

3.4 Additional Forms, Documents and Disclosures; Changes. Any documentation not
set forth in this Article 3 or the Program Guidelines that Lender requires for
the origination and processing of Applications will be identified and provided
by Lender to FMC for FMER and/or FMC’s use. Lender represents, warrants and
covenants that any such form provided to FMC and/or FMER and any instructions
with respect thereto shall comply with the Agreement, the Program Guidelines and
Requirements of Law. In the event FMER and/or FMC determines changes should be
made to the Program Guidelines or any documentation contained therein, FMER
and/or FMC, as applicable, shall not implement such changes without Lender’s
prior written consent. If Lender agrees with FMC’s recommendations, they shall
be acknowledged by each of the Parties in writing approving such
recommendations, and they shall be implemented as soon as reasonably
practicable. Within thirty (30) days of receiving a request from Lender to make
changes to either the Program Guidelines or the documentation contained therein
(other than changes to the Pricing Schedule, which shall instead be subject to
Section 3.7 of this Agreement), FMER and/or FMC will provide in writing a
response with a statement of FMER’s and/or FMC’s ability to implement the change
to deliver the requested services and the terms and conditions on which FMER
and/or FMC would be willing to do so. In the event Lender elects to authorize
such services on the terms and conditions set forth in FMER’s and/or FMC’s
response, Lender will, within thirty (30) days of its receipt of FMER’s and/or
FMC’s response, respond to FMC and/or FMER by executing and returning a change
order to FMER and/or FMC reflecting the agreed upon terms and conditions
relating to such Services. Such change in Services as agreed to by the Parties
shall be incorporated into a new or restated Exhibit to this Agreement or as an
addendum or amendment to the Program Guidelines, which shall be signed by duly
authorized representatives of the applicable Parties.

3.5 Credit Bureau Requests. Simultaneously with the execution of and as a
condition of FMC’s and FMER’s obligations under this Agreement, Lender shall
execute TransUnion Addenda in the forms substantially similar to the attached
Exhibit B1 and B2 hereto authorizing FMER to make credit inquiries and receive
FICO scores on Lender’s behalf solely for purposes of the Programs as permitted
by Requirements of Law and the Program Guidelines.

3.6 Application Receipt and Review.

3.6.1 Upon receipt of an Application for review from an Applicant, FMER will
review the data for completeness according to the eligibility standards in the
Program Guidelines. If any necessary data are outstanding, FMER will use
commercially reasonable efforts to secure such data from the Applicant on behalf
of Lender as required by the Program Guidelines. After receipt of complete data
relating to a particular Applicant, FMER will review such data and, on a
preliminary basis, apply the standards in the Program Guidelines with respect to
loan underwriting and determine whether the Applicant is credit approved for a
Loan in accordance with the Program Guidelines. FMER shall adhere to minimum
custom credit and FICO scores and credit tiers as set forth in the Program
Guidelines.

3.6.1.1 Applicant Liaison. FMER will respond promptly to all inquiries that it
or, if forwarded to FMER by Lender, Lender may receive from any Applicant
concerning the status of an Application. Lender will promptly forward to FMER
Application status inquiries from Applicants that Lender receives.

3.6.1.2 Rejection of an Application. If an Application is rejected or denied by
FMER on behalf of Lender, FMER will so notify the Applicant in accordance with
Requirements of Law and the Program Guidelines.

3.6.1.3 Credit Approval of an Application; Preliminary Approval; Approval
Disclosure. If an Application is credit approved by FMER on behalf of Lender,
FMER will provide the Applicant one or more repayment options, interest rates,
or other Loan options dependent on the

 

14



--------------------------------------------------------------------------------

Applicant’s eligibility. After the Applicant has selected a Loan option, FMER
will generate and provide a Credit Agreement to the Applicant, along with (a) a
notice of preliminary approval, (b) an Approval Disclosure or, for the prepGATE
Loan Program, a preliminary Truth in Lending Disclosure, and (c) appropriate
instructions for execution of the Credit Agreement, completion of the
Application process, and for the UFSB Private Student Loan Program, acceptance
of the terms of the Loan as set forth in the Approval Disclosure. After delivery
of the Approval Disclosure, FMER shall not make any changes to the Application
or proposed Loan terms, except as permitted by Requirements of Law, and shall
allow the Borrower to accept the Loan within the time period under Requirements
of Law and the Program Guidelines. Credit Agreements and instructions will be
provided to the Applicant by access to a secure internet site or by U.S. mail.
To the extent authorized by the Program Guidelines, FMER will provide the
Applicant the ability to electronically review, sign and return the Credit
Agreement to FMER. To the extent required by the Program Guidelines, FMER will
communicate with the applicable Eligible Institution or Eligible K-12
Institution in order to obtain the Eligible Institution’s or Eligible K-12
Institution’s certification of enrollment and financial need.

3.6.2 Final Approval of an Application. Upon receipt of the Credit Agreement and
other requested information from an Applicant who has received credit approval
under Section 3.6.1, FMER will perform the following functions and Lender will
assist as indicated:

3.6.2.1 Document Review. FMER will review the Credit Agreement and any
supporting documentation required by the Program Guidelines to ensure that the
Credit Agreement has been executed in the name of all Applicants and, with
respect to the UFSB Private Student Loan Program, that the terms of the Loan as
set forth in the Approval Disclosure have been accepted. If any necessary data,
signature(s), forms or other information are outstanding, FMER will use
commercially reasonable efforts to secure such missing data, signatures, forms
or other information on behalf of Lender from the Applicant or the applicable
Eligible Institution of Eligible K-12 Institution as required. FMER will use
commercially reasonable efforts to inquire of the Applicant as to all missing
data promptly after receipt of the incomplete Application. In processing
Applications, FMER’s policies will comply with its Customer Identification
Program, Red Flags Policy, and Address Mismatch Program and any other regulatory
programs as required under this Agreement and the Requirements of Law and set
forth in this Agreement and/or the Program Guidelines. Upon receipt of complete
Application data, including certification of enrollment and need by the Eligible
Institution or Eligible K-12 Institution, as applicable, FMER will continue
processing the Application hereunder.

3.6.2.2 Final Review. When FMER has possession of all necessary data and
documentation relating to particular Applicant(s), FMER will conduct a final
review to confirm that the Applicant(s) is approved for a Loan in accordance
with the standards and processes contained in the Program Guidelines.

3.6.2.3 Approval; Denial; Final Disclosure. After completion of the final
review, FMER will, on behalf of Lender, approve or deny the Application. Such
decision will be made solely in accordance with the Program Guidelines and any
other Lender instructions that are not inconsistent therewith and comply with
Requirements of Law. Lender covenants, represents, and warrants that such
instructions comply with this Agreement, the Program Guidelines, and
Requirements of Law. FMER, on behalf of Lender, will notify and send to the
Applicants in the UFSB Private Student Loan Program the Final Disclosure in
accordance with all Requirements of Law, and shall send to Applicants in the
prepGATE Loan Program an updated Truth in Lending Disclosure. FMER shall not
disburse funds in the UFSB Private Student Loan Program until the expiration of
the right to cancel, as required under Requirements of Law. Cancellation shall
be

 

15



--------------------------------------------------------------------------------

effective as set forth in the Program Guidelines. In the case of denial of an
Application, FMER will so notify the Applicant in accordance with Requirements
of Law (which, for the avoidance of doubt, shall include the Equal Credit
Opportunity Act and the Fair Credit Reporting Act).

3.6.3 Fulfillment and Disbursement of Approved Loans.

3.6.3.1 By 12:00 p.m. eastern standard or daylight time, as applicable, on the
Roster Date for each Loan, FMER will provide Lender with a disbursement roster
detailing all Loans scheduled for disbursement. Lender will fund each Loan on
the disbursement roster by depositing in the Lender Disbursement Account by no
later than 11:59 p.m. eastern standard or daylight time, as applicable, on the
Roster Date, an amount equal to the sum to be disbursed for the Loans on the
disbursement roster. Lender hereby authorizes FMER to access such account by
automated clearinghouse (“ACH”) debit to transfer the disbursement funds to the
FMER Funding Account and complete the disbursement of the Loan on the
Disbursement Date, and shall grant such access to FMER as necessary. Lender
understands that FMER intends to disburse Loan proceeds from the FMER Funding
Account as frequently as necessary to accommodate the funding needs of
Borrowers, Eligible Institutions, and Eligible K-12 Institutions, including as
frequently as daily. Lender agrees to fund the Lender Disbursement Account as
often as necessary to facilitate such frequent disbursements. Provided that
adequate funds are transferred by Lender to the Lender Disbursement Account and
Lender has ensured that such account is accessible to FMER, FMER will complete
disbursement of the Loans on the Disbursement Date by electronic funds transfer
to the applicable Eligible Institution or Eligible K-12 Institution or by check
written in accordance with the Program Guidelines. If the Borrower cancels or
withdraws his or her Application or cancels the Loan within the time permitted
for cancellation under the Program Guidelines, Requirements of Law or the Credit
Agreement, FMER, as Lender’s agent, will promptly process the cancellation by
(a) requesting repayment from the Borrower and the applicable Eligible
Institution or Eligible K-12 Institution of any funds disbursed on the canceled
Loan, and (b) remitting such collected amounts to the Servicer for the benefit
of Lender. In the event the Borrower, Eligible Institution, or Eligible K-12
Institution, as applicable, returns the funds to FMER, FMER shall remit the
funds to Servicer to process the cancellation for the benefit of Lender.
Subsequent disbursements with respect to any Loan may be canceled as set forth
in the Program Guidelines.

3.6.3.2 FMER shall provide online and facsimile methods of certification for
Eligible Institutions and Eligible K-12 Institutions to the extent permitted by
Requirements of Law. Lender hereby authorizes FMER, on Lender’s behalf and as
Lender’s agent, to accept loan certifications and/or disburse Loan funds for the
UFSB Private Student Loan Program utilizing the loan delivery systems operated
by the ELM National Network, Great Lakes Loan Servicing (ScholarNet), Texas
Guaranteed Student Loan Corporation, Sallie Mae (Open Net), and Pennsylvania
Higher Education Assistance Authority / American Education Services or any other
loan delivery system or funds disbursement agent as the Parties may agree to
from time to time (collectively, the “Loan Delivery Agents”). As Lender’s agent,
FMER shall operate pursuant to future agreements and/or amendments to existing
agreements between Lender and the Loan Delivery Agents, copies of which shall be
provided to FMER no more than ten (10) Business Days after execution. FMER is
authorized to follow all rules and procedures required by the Loan Delivery
Agent systems. Any action undertaken by FMER in conformity with the Loan
Delivery Agent systems will be deemed to be in accordance with the Program
Guidelines and the Agreement to the extent set forth therein. The Parties agree
that FMC or FMER shall pay the certification charges, disbursement charges and
any other charges associated with the Loan Delivery Agents as the Loan Delivery
Agents set those fees on a monthly basis based on Lender’s membership status.

 

16



--------------------------------------------------------------------------------

3.6.3.3 In the event that, as a result of a change in any Requirements of Law,
an action that FMC and/or FMER is required to take hereunder would violate any
Requirements of Law, FMC and/or FMER, as applicable, shall not be required to
take any such action, and its failure to do so shall not constitute a breach of
any provision of this Agreement.

3.7 Pricing Schedule. Lender may revise the Pricing Schedule set forth in the
Program Guidelines from time to time upon thirty (30) Business Days prior
written notice to FMC; provided, however, that Lender agrees that any such
change made by it shall be commercially reasonable and in accordance with the
representation and warranty made in Section 7.2.3 of this Agreement. Unless
otherwise agreed by Lender and FMC in writing, changes in the Pricing Schedule
shall be effective for and applied only to Applications submitted for a credit
check after the effective date of such changes, and not to Applications for
which a credit check has already been completed.

3.8 Performance of Regulatory Programs.

3.8.1 OFAC Check. FMER agrees that it will perform all necessary actions to
ensure that FMER and Lender are both in, and remain in, compliance with all
applicable Executive Orders, laws, rules, regulations and sanctions
administered, enforced or implemented by the United States Treasury Department’s
Office of Foreign Assets Control (“OFAC”) or any other Governmental Authority’s
rules, regulations and sanctions related to foreign asset control (collectively,
the “Sanctions”). As part of its obligations, FMER will perform, prior to
originating any Loan, all necessary reviewing and scanning of an Applicant
against the List of Specially Designated Nationals and Blocked Persons
administered by OFAC. If originating a Loan would violate any of the Sanctions,
FMER agrees to not originate any such Loan. If FMER becomes aware that the name
of an Applicant is potentially or actually the subject of one or more Sanctions,
FMER will promptly notify Lender of such a fact by following the notification
provisions provided in Section 18.1 below, the Program Guidelines, and the
Servicing Guidelines, and FMER will provide Lender with any requested
information and documentation related to any such violation or potential
violation that is available to it.

3.8.2 Employee Check. All FMER employees performing services or supporting FMER
activities under this Agreement, regardless of their location, shall be
validated by FMER to not be on any list published and maintained by the United
States government of Persons with whom any U.S. Person is prohibited from
conducting business. Currently, the lists of such Persons can be found on the
following web sites:

(i) Denied Persons List on the Bureau of Industry and Security at

http://www.bis.doc.gov/dpl/Default.shtm.

(ii) The Specially Designated Nationals and Blocked Persons List of the Office
of Foreign Assets Control – Department of Treasury at

http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx.

(iii) Office of Foreign Assets Control – Recent OFAC Actions

http://www.treasury.gov/resource-center/sanctions/OFAC-Enforcement/Pages/OFAC-Recent-Actions.aspx.

(iv) Palestinian Legislative Council (PLC) List
http://www.treasury.gov/resource-center/sanctions/Terrorism-Proliferation-Narcotics/Pages/index.aspx.

 

17



--------------------------------------------------------------------------------

FMER shall conduct periodic reviews, no less frequently than quarterly, of the
lists mentioned above with respect to its employees performing services or
supporting FMER activities under this Agreement. FMER shall report to Lender
immediately if the name of any FMER employee performing the services matches
with the name of any Person listed on any list published by the United States
government of Persons with whom any U.S. Person is prohibited from doing
business.

3.8.3 FACT Act. Subject to Sections 3.6.2.1 and 3.8.5 of this Agreement, FMER
shall perform its obligations under this Agreement in conformity with the
requirements imposed on Lender as a user and furnisher of consumer report
information under the Fair and Accurate Credit Transactions Act of 2003 and all
regulations issued pursuant thereto, including proper responses to fraud alerts,
active duty alerts, red flags, and address mismatch notices that are included in
any consumer report obtained in connection with the origination of a Loan and
timely and lawful forwarding to Lender of any identity theft report received
from any Applicant.

3.8.4 Suspicious Activity Reporting. FMER agrees that on behalf of Lender, it
will monitor for any suspicious activity detected regarding any Services that
FMER performs on behalf of Lender. Such suspicious activity includes any
transaction that would require Lender to file a Suspicious Activity Report as
described in the USA PATRIOT Act or 12 C.F.R. § 208.62 (“USA PATRIOT Act”) or
other activity which involves fraud, violations of federal, state or local law
or which appears to have no legitimate purpose. If FMER becomes aware of any
such suspicious activity, FMER will promptly, and in all cases within ten
(10) Business Days, notify Lender of the nature of any such activity and provide
Lender with information and documents concerning the matter. Further, FMER
agrees to reasonably cooperate with Lender and to provide Lender with any
additional information and documentation requested regarding any investigation
of suspicious activity.

3.8.5 Customer Identification Program. FMER agrees that prior to making the
first disbursement of any Loan in the Programs, it will perform all aspects of
its Customer Identification Program, as indicated below, and which may be
amended from time to time on thirty (30) days written notice, or a shorter
period as necessary to comply with regulatory requirements of a Governmental
Authority.

3.8.5.1 Applicant Notice. FMER agrees that Applicants will be provided notice
that FMER is requesting information about them on behalf of Lender to verify
their identities as required by Federal law. FMER may use any verbal or written
means of such notification which is reasonably designed to provide such notice
to Applicants before the issuance of a Loan, including, but not limited to, one
or more of the following:

 

  •  

Verbal notification to the Applicant

 

  •  

Notice on Application form or other documents being provided to an Applicant

 

  •  

Notice on a website or other promotional items

Upon request by Lender, FMER will provide Lender with a copy and description of
any methods of notice used.

3.8.5.2 Collection of Applicant Information. FMER will collect and record the
following information from each Applicant prior to the initial disbursement of
any Loan (the “Applicant Information”):

 

  •  

Name

 

18



--------------------------------------------------------------------------------

  •  

Date of Birth

 

  •  

Physical address (which includes a residential or business street address or if
the individual does not have such an address, an Army Post Office (APO) or Fleet
Post Office (FPO) box number, the residential or business street address of next
of kin or of another contact individual, or a description of the customer’s
physical location)

 

  •  

For a United States person, a Taxpayer Identification Number (or evidence of
application for one) and for a non-United States person, one or more of the
following: a Taxpayer Identification Number, a passport number and country of
issuance, an alien identification card number, or a number and country of
issuance of any other unexpired government-issued document evidencing
nationality or residence which bears a photograph or similar safeguard

3.8.5.3 Applicant Identity Verification and Recordation. FMER will verify the
accuracy of the Applicant Information in all material respects through either a
documentary method or a non-documentary method. Under either method, FMER will
record how such verification was done and the results of such verification.

 

  •  

Documentary methods of verifying the Applicant Information include reviewing and
recording one or more of the following types of unexpired identification:
driver’s license; passport; state identification card; armed forced
identification card; alien identification card; marticula consular card;
instituto federal electoral identification; cedula de identidad identification;
diplomatic identification; or diplomatic driver’s license. The recording of such
verification will include recording the type of identification reviewed, the
number of such identification, the place of issuance, the date of issuance and
the date of expiration (if any) of such identification.

 

  •  

Non-documentary methods of verifying the Applicant Information include comparing
the information with information obtained in advance from a consumer or credit
reporting agency, Lexis/Nexis, TrustedID, or if verification cannot be obtained
through those methods, verification may be obtained from the certification of
the Loan by the Eligible Institution or Eligible K-12 Institution.

3.8.5.4 Addressing Inconsistencies. After collecting and attempting to verify
the Applicant Information, FMER will attempt to resolve any material
inconsistencies in information. If any such inconsistencies cannot be resolved
with a reasonable explanation and verification, FMER will not further process or
close any Loan for the Applicant. Further, FMER will notify Lender of the
inconsistency for possible further investigation. FMER agrees to fully cooperate
with Lender in any such investigation.

3.8.5.5 Comparison with Government Lists. As required by the USA PATRIOT Act and
its implementing regulations, FMER will verify that an Applicant is not included
on any lists of known or suspected terrorists or terrorist organizations issued
by the United States government. If an Applicant is included on any such lists,
FMER will not establish a Loan for the Applicant and will immediately notify
Lender of such a fact.

3.8.5.6 Access to and Maintaining of Records. FMER agrees to allow Lender access
to any documents maintained regarding the Applicant Information and its
verification. Such access will include allowing access at Lender’s request and
direction to any individual or entity that is performing tests, audits or exams
of, for or on behalf of Lender. FMER agrees to

 

19



--------------------------------------------------------------------------------

maintain all records of Applicant Information along with any Loan documentation
it retains (or any copies thereof) for at least seven (7) years from either the
time the Loan is repaid and closed or the Loan is sold by Lender to a third
party and to keep records of the verification of the Applicant Information for
at least seven (7) years from the date of such verification.

3.9 Transfer to Servicing System. Within five (5) Business Days following the
first disbursement of each Loan, FMER will forward to the Servicer a copy of the
original Credit Agreement, along with a complete copy of the Truth in Lending
Disclosures (other than the Application and Solicitation Disclosure), Student
Borrower self-certification, income verification, and school certification by
the Eligible Institution or Eligible K-12 Institution, as applicable. FMER will
cooperate with Lender or Servicer in transferring all additional information
necessary to service such Loan. FMER will be responsible for the safe
maintenance of Loan documentation as set forth in Section 10.2 of this
Agreement.

3.10 Loan Origination Data.

3.10.1 Notwithstanding any other provision of the Agreement, Lender hereby
authorizes FMER to retain and use records of applicable data and information
relating to Borrowers received under this Agreement, in identified form, for the
limited purpose of calculating cumulative education debt, annual loan limits and
Program limits with respect to the Borrower, and to provide Program Support
Services set forth in this Agreement.

3.10.2 Notwithstanding the foregoing or any other provision of this Agreement to
the contrary, FMER may retain and use records of data and information relating
to Applicants and Borrowers received under this Agreement, in identified form,
for the limited purpose of identifying red flags or indications of identity
theft or other fraud (“Fraud Database Data”). If Lender’s education loan
applications have previously been processed by FMER prior to the date of this
Agreement (in FMER’s capacity as either agent for Lender or subcontractor of
Lender’s agent), Lender hereby authorizes the use of historic records of
application data and information relating to applicants and borrowers received
under such agreement, in identified form, by FMER for the limited purposes set
forth in the preceding sentence. Lender hereby authorizes FMER to disclose the
Fraud Database Data to its Affiliates, and to use records of application data
and information in FMER’s possession relating to any of Lender’s historic
education loan applications, for the limited purposes set forth above.

3.11 Reports. FMER will provide to Lender the “Datamart” report as set forth in
Exhibit A on each Business Day. All such reports, transmittals, records or data
files required, maintained or provided by FMER hereunder shall be accurate in
all material respects, and Lender shall have the right to rely thereon.
Additional reports, including reports for Lender’s use in connection with
regulatory matters, may be prepared by FMER as may be mutually agreed by the
Parties.

3.12 Subcontractors. FMER or FMC may retain Subcontractors to provide customer
service and ministerial services in connection with its performance of Loan
Processing Services.

 

20



--------------------------------------------------------------------------------

ARTICLE 4. PROGRAM ADMINISTRATION AND SUPPORT SERVICES

4.1 Program Analytics and Development.

4.1.1 The Parties may recommend pricing, tier construction, repayment options,
repayment term, and other changes to the Programs based on review of portfolio
distribution and performance, market factors, or other relevant parameters. If
the Parties agree with the other Party’s recommendations and proposed changes to
the Programs, each Party shall approve such recommendations by executing revised
Program Guidelines or another revised Exhibit hereto, as appropriate, which
revised Exhibit shall be deemed to be a part of this Agreement upon execution,
and any changes pursuant to such revised Exhibit shall be implemented as soon as
reasonably practicable, or upon the effective date provided in the applicable
revised Exhibit. If the Parties do not agree on the recommended changes within
ten (10) Business Days of the applicable request, the Parties shall confer in
good faith about the proposed changes. If the Parties cannot agree on such
changes within thirty (30) days after the date a Party first delivered
recommendations to the other Parties, then FMC may agree to implement the
proposed changes without any loss reserve applied to Loans to which the changes
will apply, or any Party may, by notice to the other Parties delivered no later
than thirty (30) days after the expiration of such thirty (30) day period during
which changes could not be agreed, terminate this Agreement on fifteen (15) days
written notice to the other Parties, subject to Section 17.1 and Section 17.3
hereof. Notwithstanding the foregoing, changes to the Pricing Schedule shall be
subject to Section 3.7 and not to this Section 4.1.1.

4.1.2 FMC shall assist Lender with the initial and ongoing administration of the
Programs by providing analytics and portfolio performance reporting on the
Pools. FMC shall provide a key metrics report monthly, containing the
information set forth in Schedule 1 to Exhibit C or as otherwise agreed to in
writing by the Parties; provided however, that FMC shall not be required to
deliver such report more frequently than weekly. To support this service, Lender
will provide or cause to be provided to FMC accurate and complete origination
and servicing information periodically as reasonably requested by FMC, including
the amount of paid and unpaid principal and accrued interest with respect to
each Loan, and payment status, together with the information contained in the
data requirements set forth in this Agreement. FMC may create, use and disclose,
in any manner reasonably necessary, any data, or statistical abstracts of data,
from Borrowers as long as all information which identifies, or which reasonably
could be used to identify Borrowers has been removed. FMC and Lender shall
participate in monthly conference calls to review portfolio performance, and the
Parties shall discuss whether to implement changes to the Program Guidelines. As
a result of its analysis of Loan data and performance metrics, FMC may also
provide Lender additional services such as Borrower retention strategies and
prepayment mitigation strategies, as agreed to in writing from time to time.

4.1.3 FMC shall provide Services under this Section 4.1 in good faith and in
accordance with the same standard of care, judgment and conduct as would be used
by a reasonable and prudent professional providing such Services. FMC EXPRESSLY
DISCLAIMS ALL WARRANTIES, EXPRESS OR IMPLIED, REGARDING OR RELATING TO
FORWARD-LOOKING PORTFOLIO METRICS AND OTHER PREDICTIVE MEASURES, DOCUMENTS,
MATERIALS, ANALYSES, AND STATEMENTS IT PROVIDES TO LENDER (COLLECTIVELY,
“FORWARD LOOKING MATERIALS”). WITH RESPECT TO THE FORWARD-LOOKING MATERIALS, FMC
(A) SPECIFICALLY DISCLAIMS ALL IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE, AND ANY WARRANTY ARISING UNDER STATUTE OR OTHERWISE IN
LAW OR FROM A COURSE OF DEALING, COURSE OF PERFORMANCE, USAGE OR TRADE PRACTICE;
AND (B) DOES NOT WARRANT, GUARANTEE, OR MAKE ANY REPRESENTATIONS REGARDING THE
USE OF, OR THE RESULTS OF THE USE OF THE FORWARD-LOOKING MATERIALS IN TERMS OF
CORRECTNESS, QUALITY, ACCURACY OR RELIABILITY.

 

21



--------------------------------------------------------------------------------

4.2 Post-Disbursement Loan Servicing. FMC shall perform its obligations to
Lender as Portfolio Administrator, as defined and more fully set forth in the
Servicing Agreement.

4.3 Loan Sale; Right of First Refusal.

4.3.1 Lender agrees, in consideration of FMC’s undertakings pursuant to this
Agreement, that if Lender seeks or offers to sell, transfer, or assign one or
more Loans to any Person other than one of its Affiliates, Lender shall notify
FMC of any such proposed sale, transfer, or assignment, and invite FMC and its
Affiliates to participate as a potential purchaser in any bid process in
connection therewith. If Lender receives any bona fide third-party written offer
to purchase such Loan(s) outside of a bid process initiated by Lender
(“Third-Party Offers”), Lender shall, prior to accepting any Third-Party Offer,
provide a copy of same to FMC, and FMC (or an entity affiliated with or
sponsored by FMC) shall have the sole and exclusive right to (i) notify Lender
within [**] ([**]) days after its receipt of such copy that it will purchase
such Loan(s) on the terms of the Third-Party Offer and (ii) purchase such Loans
in accordance with this Section 4.3.1. If, within [**] ([**]) days after receipt
of the Third-Party Offer from Lender, FMC (or an entity affiliated with or
sponsored by FMC) notifies Lender that it declines to purchase, or fails to
notify Lender that it (or an entity affiliated with or sponsored by it) will
purchase such Loan(s) on the terms of the Third-Party Offer, Lender shall within
its sole discretion be entitled to sell such Loan(s) to that third party, in
whole or in part, for its own account on the terms of the Third-Party Offer free
and clear of any claim under this Agreement.

4.3.2 Lender shall not, without the express written consent of FMC, transfer,
sell, or assign any Loan to an entity that has no function other than to hold
the Loans, or a “variable interest entity”, within the meaning of Accounting
Standards Codification, 810-10, Consolidation.

4.4 Portfolio Management Services Generally.

4.4.1 Lender hereby retains FMER to perform Portfolio Management Services. FMER
shall develop default prevention and collection strategies and customized
Borrower treatment streams to minimize credit losses. Activities may include:

(a) education of Borrower and Cosigner about Loan responsibilities both in
writing and through calls in preparation for repayment;

(b) multi-channel (mail and outbound calling) contact strategies; or

(c) development and optimization of tools (payment plans, forbearance, payment
vehicles, etc.) tailored to Lender needs.

In carrying out its duties with respect to the Portfolio Management Services and
subject to Section 4.6 and FMER’s indemnification obligations set forth herein,
FMER may retain and employ Subcontractors as provided herein.

4.4.2 Nothing in this Agreement shall be construed to require or permit FMER to
undertake direct or indirect collection activities with respect to Borrowers or
other consumer obligors, it being the intent of the Parties that consumer-facing
collection activities be conducted by Subcontractors primarily engaged in the
business of collecting consumer debts for third parties.

4.4.3 Lender shall cause Servicer to provide to FMER (a) consumer file data in
the manner and form described in Section 4.11, and (b) view-only access to
Borrower Loan accounts on Servicer’s system.

 

22



--------------------------------------------------------------------------------

4.5 Early Awareness Services. FMER shall perform the early awareness services as
described in this Section (“Early Awareness Services”).

4.5.1 Early Awareness Services consist of activities intended to alert Borrowers
who are approaching the end of their Eligible Institution enrollment, or are no
longer enrolled but not yet in repayment, to their repayment obligations,
available borrower benefits (such as ACH automatic payments) and contact
information for Servicer. An additional objective of the Early Awareness
Services shall be to educate Borrowers of upcoming payment requirements and
advise Borrowers, if appropriate under the circumstances, of the existence of
deferment, forbearance and MGRS alternatives under Program Guidelines then in
effect, to reduce the number and percentage of Borrowers becoming subsequently
delinquent in the repayment process. Early Awareness Services include
telephonic, mail, and e-mail contacts, as well as address verification and skip
tracing.

4.5.2 Subject to Section 4.9 and FMER’s indemnification obligations set forth
herein, FMER may retain the Servicer and licensed, third party Subcontractors to
perform Early Awareness Services as described in this Section. Subcontractors
shall perform Early Awareness Services in compliance with all Requirements of
Law and this Agreement.

4.5.3 FMER shall oversee the results of operations of Subcontractors and shall
be responsible for all activities performed by Subcontractors.

4.6 Default Prevention Services. FMER shall provide Default Prevention Services
as described in this Section 4.6 (“Default Prevention Services”).

4.6.1 FMER shall retain and be responsible for licensed, third party
Subcontractors who are Approved Collectors to perform Default Prevention
Services. FMER shall ensure Subcontractors perform Default Prevention Services
in compliance with all Requirements of Law and this Agreement. FMER shall manage
Subcontractors in order to minimize losses from those categories of Delinquent
Loans for which Lender and FMER agree from time to time that Default Prevention
Services will be performed (i.e., Loans at or beyond a specified stage of
delinquency). Such tactics shall be undertaken in order to incent Borrowers who
are past due but with respect to whom Servicer has not yet submitted a “Charge
Off Notification” to Lender to become current. FMER shall require Subcontractors
to provide dedicated staff to make outbound calls related to past due accounts
referred by FMER and receive inbound calls resulting from Subcontractor’s
efforts. FMER also shall require Subcontractors to draft and mail letters and
conduct other activities reasonably calculated to minimize losses from
Delinquent Loans. Default Prevention Services include telephonic, mail, and
e-mail contacts, as well as address verification and skip tracing.

4.6.2 FMER shall use commercially reasonable efforts to maximize collections in
connection with the operations of Subcontractors.

4.6.3 Notwithstanding anything to the contrary herein or in the Program
Guidelines or Servicing Agreement, and regardless of the length of the
delinquency of any Loan, in no event shall FMER and the applicable
Subcontractors continue the Default Prevention Services with respect to each
applicable Loan past the date a Charge Off Notification is submitted with
respect to such Loan in accordance with the Servicing Guidelines.

4.6.4 Loan Payments. Except as set forth in this Section 4.6.4, neither FMER nor
any Subcontractor shall solicit payments directly to FMER or the Subcontractor
from any Borrower or any other Person with respect to a Delinquent Loan, or
accept payments from any Borrower or any other Person with respect to a
Delinquent Loan. Subcontractors shall direct Borrowers and any other Persons

 

23



--------------------------------------------------------------------------------

making payments on behalf of a Borrower with respect to a Loan to make such
payments directly to Servicer or may (i) receive payments by electronic check or
other electronic means and post such payments directly to Servicer’s payment
system of record, such that the Subcontractor shall have processed the payment
on behalf of Lender but will not itself have received the payment funds, or
(ii) process payments as an ACH transmission whereby entries are initiated by
the Subcontractor to the Automated Clearinghouse through the rules and
guidelines established by the National Automated Clearinghouse Association as in
effect from time to time. The Parties also acknowledge and agree that a
Subcontractor may facilitate payments to Servicer by taking information from a
Borrower or other Person necessary to effectuate such payments, and forwarding
such information to Servicer. This Section 4.6.4 shall not affect the ability of
Approved Collectors to forward Borrower payments.

4.7 Recovery Services. FMER shall provide the Recovery Services set forth in
this Section 4.7. After Servicer has provided to FMER the documents and
information specified in the Servicing Guidelines regarding Charge Off
Notification (“Charge Off Notification Package”):

4.7.1 FMER shall review the Charge Off Notification Package for conformity with
the Servicing Guidelines and Program Guidelines.

4.7.2 FMER shall contract with one or more third party, licensed Subcontractors
who are Approved Collectors (“Default Collectors”) to make reasonable and lawful
efforts to collect the full amount due on all accounts placed with it by FMER
for collection. FMER shall require Default Collectors to keep full and accurate
records of all Borrower contacts and other collection activity. FMER may permit
Default Collectors to negotiate and revise any Borrower’s repayment schedule in
accordance with deferment, forbearance and MGRS alternatives set forth in the
Program Guidelines then in effect or otherwise as may be approved in writing by
Lender. FMER may also permit Default Collectors to negotiate and reduce the
amount due on any Loan in accordance with Schedule 5 to Exhibit C as then in
effect or as may be otherwise approved in writing by Lender. Default Collectors
shall not otherwise decrease the Borrower’s aggregate obligation on the Loan.
FMER may from time to time designate Loans as to which assessment and recovery
of collection costs from the Borrower in an extrajudicial context are allowed by
Requirements of Law, by way of contract or otherwise. FMER shall also require
Default Collectors to report the status of each Loan whenever placed to the
three national credit reporting agencies currently known as Equifax, TransUnion
and Experian.

4.7.3 FMER shall use commercially reasonable efforts to maximize Recoveries in
providing Recovery Services.

4.7.4 FMER shall receive all net cash collections from the Default Collector
(net of collection fees), reconcile all collections with reported results of
operations from the Default Collector, and transmit all cash receipts monthly to
Lender. FMER shall provide the Default Collection Reports set forth in Schedule
3 to Exhibit C. FMER shall remove from Default Collectors and reassign Defaulted
Loans as needed to optimize collection and minimize losses. FMER will also
provide Loan accounting for all post Defaulted Loans, including, without
limitation, the tracking of balances, the accrual of interest and posting of
payments.

4.8 Litigation Management. As part of the Recovery Services, FMER shall
administer collection litigation as described in this Section 4.8.

4.8.1 With respect to Loans for which litigation will be initiated or defended,
FMER, on behalf of Lender, shall be responsible for selecting and directly
supervising collection agencies, who subcontract with collection attorneys
(“FMER Managed Litigation”). Fees for all collection attorneys shall be paid by
Lender.

 

24



--------------------------------------------------------------------------------

4.8.2 With regard to FMER Managed Litigation, FMER will provide evidentiary
support for collection agencies and their attorneys, including basic factual
orientation, copies of documents, records of account balances, affidavits and
testimony, as reasonably required. Lender will instruct Servicer to provide
original documents to FMER on request from FMER. For this purpose, Lender hereby
appoints FMER as keeper of Lender’s records of all Loans that are the subject of
FMER Managed Litigation.

4.8.3 FMER shall supervise the progress of FMER Managed Litigation and review
the progress of such litigation quarterly. Such review shall include the
establishment and prosecution of appropriate post-judgment enforcement, to the
extent lawful.

4.8.4 Notwithstanding anything in this Agreement to the contrary, Default
Collectors may be authorized by FMER to settle Loan claims in exchange for
immediate payment where such settlement is, in the reasonable judgment of FMER,
advisable to maximize recovery on the Loan in light of all relevant facts and
circumstances. Additionally, FMER (and Default Collectors) shall have settlement
authority as permitted by Lender from time to time. As of the date of this
Agreement, the applicable settlement policy is set forth on Schedule 5 to
Exhibit C attached hereto.

4.8.5 Upon request, FMER shall promptly transmit to Lender any pleadings or
other documents it receives naming Lender in collection litigation, including
counterclaims in FMER Managed Litigation. FMER shall assist Lender with respect
to management of such litigation, including management of local counsel. Lender
shall be responsible for all attorneys’ fees incurred in such litigation.

4.9 Subcontractors. In addition to hiring any Marketers pursuant to
Section 2.6.1 and Subcontractors to perform customer service and ministerial
services in connection with Loan Processing Services pursuant to Section 3.12,
FMC and/or FMER may utilize the services of the Subcontractors listed in
Schedule 2 to Exhibit C in the performance of FMC’s and/or FMER’s Services or
such other qualified Subcontractors with respect to which FMC and/or FMER take
commercially reasonable due diligence measures, provided that: (a) FMC and FMER
will remain liable for all responsibilities and obligations of FMC and/or FMER
under the terms and conditions of this Agreement, even if some of such
responsibilities and obligations are performed by FMC’s or FMER’s
Subcontractors; and (b) FMC and/or FMER enters into a written Agreement with any
such Subcontractor that requires the Subcontractor to abide by the terms and
conditions of this Agreement, including Requirements of Law, that are applicable
to FMC and/or FMER, as applicable.

4.10 Special Accounts.

4.10.1 Bankruptcy. In the event any Borrower becomes a debtor under the U.S.
Bankruptcy Code, FMER shall accept from Servicer the documentation specified
under “Bankruptcy Notification” set forth in the Servicing Guidelines and (i) in
non-adversary proceedings, will file necessary proofs of claim and other
documents required to preserve Lender’s interests in the subject Loan, and
(ii) in adversary proceedings, at the option and instruction of Lender, may
retain an Approved Collector who specializes in bankruptcy proceedings to
participate in the proceeding on Lender’s behalf and otherwise collect the Loan.

4.10.2 Deceased. With respect to any Loan other than a Charged Off Loan, in the
event any Borrower subject to the Portfolio Management Services is deceased,
FMER may accept from Servicer the documentation specified under “Death
Notification” set forth in the Servicing Guidelines and may retain an Approved
Collector who specializes in the pursuit of probate claims to collect the Loan.
Students who die while enrolled at an Eligible Institution shall have their Loan
[**] in accordance with the Servicing Guidelines.

 

25



--------------------------------------------------------------------------------

4.10.3 Fraud Allegations. FMER shall assist Lender by providing fraud
allegations services consistent with and in accordance with the fraud
allegations processing documents and procedures set forth in this Section 4.10.3
(“Fraud Allegations Services”). Such services shall be provided as part of the
Loan Processing Services. Post-disbursement fraud allegations shall be governed
by Section I of the Servicing Guidelines and Appendix B of the Program
Guidelines. The purpose of Fraud Allegations Services is to (a) facilitate
compliance with credit reporting requirements under the Fair Credit Reporting
Act, and (b) make and communicate a final decision on the fraud allegation.
Review of fraud allegations received directly from Applicants or Borrowers or
from Servicer may include, as determined to be appropriate by FMER:

(a) Evaluation and investigation of the fraud allegation affidavit, Loan
documents and check images from origination records;

(b) If beneficial for an accurate and proper review of a claim, a verbal
interview with the alleging party and, if possible, any suspects;

(c) If available and if information concerning the bank of first deposit can be
obtained by FMER, contact with the bank of first deposit;

(d) If beneficial for an accurate and proper review of a claim, contact with law
enforcement agencies;

(e) Analysis of the allegation, determination as to whether fraud occurred with
respect to the Loan, and communication of such determination to Lender and
Servicer within three (3) days after such determination;

(f) Receipt of and prompt response to follow-up calls or other communications
from any Borrowers, Cosigners, victims, or other affected parties (e.g., with
respect to complaints of parties remaining obligated with respect to the Loan);

(g) Communication to Lender and Servicer of material new issues arising, or
evidence received by FMER, after FMER’s determination as to whether fraud
occurred with respect to the Loan, which such issues or evidence could alter the
determination of FMER or adversely affect Lender or Servicer;

(h) If FMER determines that a consumer is a victim of fraud;

 

  (i) Delivery of a notification letter to Servicer instructing Servicer to
remove the victim from the obligation of the Loan, to cease all collection
activity for the victim, to file a fraud claim and to update the victim’s credit
bureau report, within three (3) days after such determination;

 

  (ii) Delivery of a notification letter to victim and law enforcement (where
applicable) within three (3) days after such determination;

 

  (iii) Delivery of a request for deletion of the original inquiry to credit
bureau(s) within thirty (30) days after such determination; and

 

  (iv) Delivery of a loss payee letter, naming Lender as loss payee and
substantially in the form reasonably approved by Lender, to law enforcement
within three (3) days after such determination, with a copy to Lender;

 

26



--------------------------------------------------------------------------------

(i) If FMER determines that a consumer is not a victim of fraud,

 

  (i) Delivery of a notification letter to Applicant or Borrower explaining that
the claim was declined and the reasons for the decline; and

 

  (ii) Delivery of a notification letter to Servicer instructing Servicer to
continue collection activity directed at the consumer;

(j) Tracking of restitution payments received by Lender or Servicer, in the
event any restitution payments are received, FMER shall direct them to Lender or
Servicer;

(k) Prompt notification of Lender upon receipt of any subpoenas to forward
documents, testify in court proceedings or otherwise provide evidence, and
respond to such subpoenas, with a copy of such responses, if applicable,
delivered to Lender; and administration, subject to Lender’s and/or Servicer’s
approval, as applicable, of responses to subpoenas directed to Lender or
Servicer; and

(l) Assistance with law enforcement investigations and prosecution of the
fraudster.

4.10.4 Complaints and Requests for Information. In addition to any requirements
set forth in the Program Guidelines and the Servicing Agreement, FMER will
immediately notify Lender regarding any written consumer complaint that it
receives relating to the Services performed under this Agreement, and shall
forward a copy of the complaint to Lender. FMER shall not respond to any
complaint or request for information on Lender’s behalf without prior written
approval of such response and attachments, if any.

4.10.5 Court Orders and Litigation. In addition to the requirements in the
Program Guidelines and the Servicing Agreement, FMC and/or FMER shall promptly
notify Lender upon receipt of any subpoenas to forward documents, testify in
court proceedings or otherwise provide evidence with respect to its performance
of any Services hereunder, and respond to such subpoenas. FMC and/or FMER shall
provide a copy of such responses, if applicable and if permitted by Requirements
of Law, to Lender. FMC and/or FMER shall promptly notify Lender upon receipt of
any subpoenas to forward documents, testify in court proceedings or otherwise
provide evidence where Lender is the addressee or named recipient.

4.11 Servicer Data to be Delivered for Program Support Services

4.11.1 Data Requirements.

4.11.1.1 On a daily basis, Lender shall, through the Servicer, provide the
following data to FMC, along with other data reasonably requested from time to
time and necessary for the performance of the Services:

 

  •  

Default prevention data regarding Loans thirty-one (31) or more days past due

 

  •  

Default claims data for Charged Off Loans

 

  •  

Loan level Borrower communication details and call disposition data reflecting
dates and times of attempts and contacts, current principal balance, amounts
outstanding and past due, promise-to-pay dates and other results of calls

 

27



--------------------------------------------------------------------------------

4.11.1.2 On a weekly basis, Lender shall, through the Servicer, provide the
following data to FMC, along with other data reasonably requested from time to
time and necessary for the performance of the Services:

 

  •  

Loan level detail, including information on the following subjects:

 

  •  

Identifying information, such as account ID, name, address, birth date, Social
Security number, and telephone number

 

  •  

Disbursement dates and amounts

 

  •  

Loan type

 

  •  

Current principal balance

 

  •  

Interest rate, accrued interest, and capitalization

 

  •  

Current loan status

 

  •  

Enrollment status

 

  •  

Deferment and forbearance

4.11.1.3 On a monthly basis, Lender shall, through the Servicer, provide the
following data to FMC no later than the third (3rd) Business Day of each month,
along with other data reasonably requested from time to time and necessary for
the performance of the Services:

 

  •  

Loan level detail, including information on the following subjects:

 

  •  

Commonline data

 

  •  

Identifying information, such as account ID, name, address, birth date, Social
Security number, and telephone number

 

  •  

Disbursement dates and amounts

 

  •  

Loan type

 

  •  

Current principal balance

 

  •  

Interest rate, accrued interest, and capitalization

 

  •  

Current loan status

 

  •  

Enrollment status

 

  •  

Deferment and forbearance

 

  •  

Pricing tier

 

  •  

Loan payments

 

28



--------------------------------------------------------------------------------

  •  

Repayment period

 

  •  

School identity and type

 

  •  

Transaction details for the month reflecting Borrower account activity

 

  •  

Data reflecting eligibility for and usage of Borrower benefits

4.11.2 Data Format. File layouts must provide for “fixed-width” fields using the
ASCII character set. Delimited data is also acceptable, provided that FMC’s
consent to the delimiter must be obtained. If comma-delimited fields are being
submitted, then all text fields must be enclosed in double quotes.

4.11.3 Data Transmission. Files will need to be encrypted (PGP preferred) and
delivered to FMC via FTP. The filenames must include unique identifiers for
servicer name, snapshot or transaction file category, and contain a date-time
stamp.

Example filename for raw data file: xxxxSD00.csv_ccyymmddhhmmss.sfx

XXXX = Client Abbreviation,

SD = Transaction Detail (Monthly Loan Transaction),

00 = Tiebreaker

sfx=current file suffix as .pgp

Example filename for PGP-encrypted data file: xxxxTD00.csv_ccyymmddhhmmss.sfx

XXXX = Client Abbreviation,

TD = Transaction Detail (Monthly Loan Transaction),

00 = Tiebreaker

sfx=current file suffix as .pgp

4.12 Subcontractor Fees. Lender shall be responsible for the fees charged and/or
retained by Subcontractors performing the services set forth in Sections 4.4
through and including 4.10. It is expected that, prior to forwarding Recoveries
to FMER, Subcontractors will retain their fees from amounts collected by them
from Borrowers. It is understood and agreed that Lender shall reimburse FMER for
such expenses as if FMER had paid such expenses directly.

ARTICLE 5. FEES

5.1 As Affiliates of Lender, FMC and FMER agree to [**] Loan Processing Fees,
Production Support Services Fees, Program Support Services Fees and any other
fees that [**] due to FMC or FMER for Services provided under this Agreement. As
of the date of this Agreement, FMC and FMER agree to provide all Services
performed under this Agreement [**] for such Services.

 

29



--------------------------------------------------------------------------------

ARTICLE 6. CAPITALIZATION OF UFSB; LOAN LOSS RESERVE.

6.1 Funding of Loss Reserve by FMC. In connection with Loans originated and
funded under the terms of this Agreement, FMC agrees to fund the Loss Reserve
Account to cover the amount of Charged Off Loans under the terms and conditions
set forth in this Article 6.

6.2.1 Loss Reserve Account Deposits. Prior to the commencement of the Loan
Processing Services, FMC shall make a Loss Reserve Account Deposit in the Loss
Reserve Account for Projected Net Charge-Offs for the initial Pool. With respect
to each subsequent Pool, FMC shall deposit a Loss Reserve Account Deposit in the
Loss Reserve Account equal to Projected Net Charge-Offs prior to the
disbursement of the first Loan in such Pool.

6.2.2 Loss Reserve Account Deposit Reconciliation. As of July 1, 2012, FMC shall
be entitled to a payment from the Loss Reserve Account of any amount by which
the initial Loss Reserve Account Deposit exceeds the Projected Charge-Off Rate
multiplied by the Disbursed Loan Amount, including remaining scheduled Loan
disbursements for the initial Pool. Lender agrees to allow FMC to withdraw such
amounts within fifteen (15) days after the end of such month. On an annual basis
for each subsequent Pool: (a) if the sum of all deposits in the Loss Reserve
Account is less than the Projected Charge-Off Rate multiplied by the sum of the
Disbursed Loan Amount for all Loans (including the amount of all remaining
scheduled Loan disbursements), after giving effect to changes to the Projected
Charge-Off Rate as a result of loan distribution among pricing tiers, then FMC
shall make a Loss Reserve Account Deposit into the Loss Reserve Account equal to
the amount of such difference, or (b) if the sum of all Loss Reserve Account
Deposits is greater than the Projected Charge-Off Rate multiplied by the sum of
the Disbursed Loan Amount for all Loans (including the amount of all remaining
scheduled Loan disbursements), after giving effect to changes to the Projected
Charge-Off Rate as a result of loan distribution among pricing tiers, then FMC
shall be entitled to payments from the Loss Reserve Account of any amount by
which the sum of all Loss Reserve Account Deposits exceeds the Projected
Charge-Off Rate multiplied by the sum of the Disbursed Loan Amount for all Loans
(including the amount of all remaining scheduled Loan disbursements).

6.2.3 Charged Off Loan Payments. Not later than thirty (30) days following the
end of each month, FMC shall withdraw on a monthly basis from the Loss Reserve
Account, to the extent of available funds, and pay to Lender the outstanding
principal and accrued interest balance of each Charged Off Loan as of the date
each Charged Off Loan is moved from the Servicer’s system in payment for such
Charged Off Loan. On the date of any withdrawal under this Section, Lender shall
only be entitled to payment from the Loss Reserve Account of an amount equal to
the outstanding principal and accrued interest balance as of the date each
Charged Off Loan is moved from the Servicer’s system for placement with a
recovery agency. Notwithstanding any other provision in this Agreement to the
contrary, if the funds in the Loss Reserve Account are not sufficient to cover
the payment to Lender for any Charged Off Loan, the payment to Lender for such
Charged Off Loan will be made when funds become available through the deposit of
Recoveries in the Loss Reserve Account. Funds deposited in the Loss Reserve
Account under Section 6.2.4 hereof shall not be available for withdrawal under
this Section 6.2.3.

6.2.4 Loss Reserve Account Payments. In addition to any payments set forth in
Section 6.2.2, payments shall be made to FMC monthly after the end of the Term
to the extent the funds in the Loss Reserve Account as of the end of any month,
as a percentage of Outstanding Loan Volume as of the end of such month, exceed
the ratio, expressed as a percentage, of the sum of all Loss Reserve Account
Deposits (net of payments made to FMC pursuant to Section 6.2.2(b)), to
Disbursed Loan Amount (such excess, the “Loss Reserve Account Excess”). Such
monthly payment to FMC at the end of any such month (the “Loss Reserve Account
Payment”) in which the Loss Reserve Account Excess is positive shall equal the
Loss Reserve Account Excess at the end of such month. Lender shall allow FMC to
withdraw the amount of each such Loss Reserve Account Payment from the Loss
Reserve Account no later than thirty (30) days after receipt of monthly
reporting from the Servicer for the month in question.

 

30



--------------------------------------------------------------------------------

6.2.5 Recoveries. After the payment to Lender with respect to any Charged Off
Loans under Section 6.2.3, Recoveries shall be deposited in the Loss Reserve
Account except to the extent that such deposit would create Loan Reserve Account
Excess, in which case the Recoveries shall be distributed to FMC in accordance
with Section 6.2.4.

6.2.6 Interest on the Loss Reserve Account. Funds or other amounts in the Loss
Reserve Account shall bear interest equal to the rate provided by Lender on its
money market accounts from time to time.

6.2.7 Nature of Loss Reserve Account. The parties hereto acknowledge and agree
that the Loss Reserve Account consists of one or more accounts that are intended
to be “deposit accounts” within the meaning of Article 9 of the Uniform
Commercial Code.

6.3 Control of Loss Reserve Account. FMC shall, in its sole discretion,
administer, control and cause such actions to be taken with respect to the Loss
Reserve Account, including withdrawals from the Loss Reserve Account, the making
of payments and instructions or other direction to Lender directing the
disposition of Loss Reserve Account assets (collectively, “Dispositions”), so
long as such actions are permitted or otherwise contemplated by this Agreement.
Without in any way limiting the foregoing, FMC shall be permitted to make any
withdrawals from the Loss Reserve Account to pay amounts then due or payable to
it and/or FMER under this Agreement. Lender agrees that it will comply with the
instructions of FMC and not make or permit any Dispositions not authorized by
FMC, or take or permit any action with respect to the Loss Reserve Account or
Loss Reserve Account Assets (including any setting off of any amounts against
any Loss Reserve Account Assets) or give or comply with any instructions or
other directions concerning the Loss Reserve Account or Loss Reserve Account
Assets originated by any Person other than FMC. Lender shall retain custody of
all cash and other assets in the Loss Reserve Account, and shall release the
same only as authorized by FMC or as otherwise permitted by this Agreement.
Lender shall at all times be responsible for the safekeeping of Loss Reserve
Account Assets in the Loss Reserve Account. It is understood and agreed that,
should any dispute arise with respect to the delivery, ownership, right of
possession, and/or disposition of the Loss Reserve Account or Loss Reserve
Account Assets, or should any claim be made upon Lender or the Loss Reserve
Account or Loss Reserve Account Assets by a third party, Lender, upon receipt of
written notice of such dispute or claim, is authorized and shall be entitled to
request and rely exclusively on the written instructions of FMC with respect to
such matter and shall act or refrain from acting in accordance therewith. To the
extent that the Loss Reserve Account is a “deposit account” (within the meaning
of that term under Section 9-102(a)(29) of Article 9 of the Uniform Commercial
Code) and Lender is acting as the depository bank with which such account is
maintained, the parties expressly acknowledge, confirm and agree that Lender
shall at all times comply with the instructions of FMC with respect to such
account.

6.4 No Transfer. The funds in the Loss Reserve Account (including ongoing rights
and obligations related to Recoveries) shall not accompany any transfer, sale or
securitization of Loans and shall not be available for the transferee.

6.5 Restricted Account. Lender acknowledges and agrees that the Loss Reserve
Account shall be a restricted account to be used solely for the purposes
described in this Agreement. Lender further agrees that it shall not, and has no
right, pursuant to this Agreement or otherwise, to withdraw, release, assign or
otherwise transfer any funds, accrued interest, or other amounts or assets
contained in the Loss Reserve Account (any of the foregoing, “Loss Reserve
Account Assets”) for any purpose or to pay any funds or other amounts from the
Loss Reserve Account to Lender or to any other Person except as and to the

 

31



--------------------------------------------------------------------------------

extent specifically authorized by this Article 6. Except with respect to
withdrawals, releases, and payments specifically authorized by this Agreement,
Lender further acknowledges and agrees that it shall not transfer, assign or
grant any control over the Loss Reserve Account or any Loss Reserve Account
Assets to any other financial institution or other Person without the prior
written consent of FMC. In the event that Lender desires to request such consent
of FMC, Lender acknowledges and agrees that FMC shall be entitled to require
that an agreement among FMC, Lender and such other Person regarding deposits,
withdrawals, procedures and other matters with respect to the Loss Reserve
Account and this Agreement be entered into prior to any such movement or
transfer of the Loss Reserve Account or any Loss Reserve Account Assets, such
agreement to be reasonably satisfactory to FMC.

6.6 Additional Representations, Warranties and Covenants of Lender Related to
Loss Reserve Account. Lender hereby represents, warrants and covenants to FMC
and FMER that, as of the Effective Date, throughout the Term of this Agreement
and until such time as no Loss Reserve Account Assets remain in the Loss Reserve
Account:

(a) it is an organization engaged in the business of banking and is acting in
such capacity in maintaining the Loss Reserve Account at Lender hereunder;

(b) it has established the Loss Reserve Account as set forth in this Agreement,
and will maintain it in the manner set forth herein until such time as no funds
remain in the Loss Reserve Account;

(c) it has not entered into any currently effective agreement with any Person
under which Lender may be obligated to comply with any instructions with respect
to the Loss Reserve Account or any Loss Reserve Account Assets originated by a
Person other than Lender or FMC; and Lender will not enter into any agreement
with any Person under which Lender may be obligated to comply with any such
instructions originated by a Person other than Lender or FMC;

(d) except for the claims and interests of Lender and FMC, Lender does not know
or have notice of any claim to, or interest in, the Loss Reserve Account; Lender
will keep the Loss Reserve Account and the Loss Reserve Account Assets free from
all other security interests and all liens, encumbrances, garnishments,
attachments, executions, levies and rights of any Person other than Lender or
FMC;

(e) if Lender obtains any knowledge of any Person asserting any lien,
encumbrance or adverse claim (including any writ, garnishment, judgment, warrant
of attachment, execution or similar process) against the Loss Reserve Account,
Lender will promptly notify FMC thereof;

(f) all cash and money delivered to Lender by FMC pursuant to this Agreement for
deposit in the Loss Reserve Account will be promptly credited to the Loss
Reserve Account;

(g) it shall not change a name, account number or designation of the Loss
Reserve Account without the prior written consent of FMC.

 

32



--------------------------------------------------------------------------------

ARTICLE 7. ADDITIONAL REPRESENTATIONS, WARRANTIES, AND COVENANTS

Representations and Warranties of the Parties. Each Party hereby represents,
warrants, and covenants to the other Parties as of the Effective Date and
throughout the Term of this Agreement as follows:

7.1.1 Organization. It is duly organized, validly existing and in good standing
under the laws of its state of organization and/or the United States, as
applicable, and has full power and authority to conduct its business as it is
presently being conducted.

7.1.2 Authorization. It has all necessary authority and has taken all necessary
action to enter into this Agreement, and to consummate the transactions
contemplated hereby and to perform its obligations hereunder. This Agreement has
been duly executed and delivered by each Party and is a legal, valid and binding
obligation of each Party, enforceable against it in accordance with its terms,
except as the enforcement thereof may be limited by applicable bankruptcy,
insolvency, rearrangement, reorganization or similar debtor relief legislation
affecting the rights of creditors generally from time to time in effect and by
general principles of equity (regardless of whether such enforcement is sought
in a proceeding at law or in equity) and the discretion of the court before
which any such proceeding may be brought.

7.1.3 Absence of Conflicts. Neither its execution and delivery of this Agreement
nor its performance of its respective obligations hereunder will result in (i) a
violation of the articles of incorporation, charter documents or bylaws or other
governing document of such Party, (ii) a breach of, or a default under any
contract, agreement, instrument, lease, commitment, franchise, license, permit
or authorization to which such Party is a party or by which it or its assets are
bound, which breach or default would have a material adverse effect on its
business or financial condition or its ability to consummate the transactions
contemplated hereby, or (iii) a violation by such Party of any Requirements of
Law, which violation would have a material adverse effect on such Party’s
business or financial condition, its ability to consummate the transactions
contemplated hereby or perform its obligations hereunder, or which could
materially impair the enforceability of the Loans.

7.1.4 Consents and Approvals. It has obtained any and all consents, approvals or
authorizations of, and made any and all declarations, filings or registrations
with, any Governmental Authority, or any other Person, required to be obtained
or made by such Party in order to execute, deliver and perform its obligations
under this Agreement or consummate the transactions contemplated hereby, except
where the failure to do so would not have a material adverse effect on its
business or financial condition, its ability to consummate the transactions
contemplated hereby or perform its obligations hereunder, or which would not
materially impair the enforceability of the Loans.

7.1.5 Litigation. There is no action, order, writ, injunction, judgment or
decree outstanding or claim, suit, litigation, proceeding, labor dispute,
arbitral action or investigation pending, or to the actual knowledge of any
Party threatened, against or relating to such Party that would likely have a
material adverse effect on this Agreement or on its business or financial
condition, its ability to consummate the transactions contemplated hereby or
perform its obligations hereunder, or which could materially impair the
enforceability of the Loans.

7.1.6 Compliance with Law. It does and will at all times comply in all material
respects with all applicable Requirements of Law, including the provisions of
Title X and the marketing and conduct requirements of Section 1011 thereof, 15
U.S.C. § 1650.

7.1.7 Intellectual Property. It owns, or has the right to use under valid and
enforceable agreements, all intellectual property rights reasonably necessary
for and related to its performance under this Agreement and such performance
will not infringe or violate any intellectual property rights of any other
Person.

 

33



--------------------------------------------------------------------------------

Each Party is bound by the representations and warranties specifically
designated to it within this Agreement and any exhibit attached hereto.

7.2 Representations and Warranties of Lender. With respect to its use of Loan
Processing Services and subject to FMER’s and FMC’s representations, warranties
and covenants regarding compliance with Requirements of Law as expressly set
forth in the Agreement, Lender represents, warrants and covenants to FMC and
FMER that it will at all times comply with all Requirements of Law. Without
limiting the generality of the foregoing, Lender represents, warrants and
covenants that:

7.2.1 all documents and forms provided by Lender to FMC or FMER and all
instructions with respect thereto, including the forms of loan applications and
Credit Agreements, comply with all Requirements of Law;

7.2.2 Lender is a federally-insured financial institution and has obtained any
and all consents, approvals or authorizations of, and made any and all
declarations, filings or registrations with, any Governmental Authority, or any
other Person, required to be obtained or made by it in order to advertise, make,
fund, hold or collect Loans; and

7.2.3 the Program Guidelines, including but not limited to the Pricing Schedule,
all marketing activities and Lender Materials with respect to the Programs
conform to all Requirements of Law, including the Truth in Lending Act and
Regulation Z, the Federal Trade Commission Act and any interpretations issued by
the Federal Trade Commission and federal banking regulators, the Equal Credit
Opportunity Act, Title X, the Student Lending Accountability, Transparency and
Enforcement Act, all implementing regulations and all similar state and/or
federal laws that may be now in effect or hereinafter enacted.

7.3 Representations and Warranties of FMER. With respect to Loan Processing
Services, FMER hereby represents and warrants to Lender at the time of each Loan
disbursement, subject to the exceptions noted in subsection 7.3.11 below, as
follows:

7.3.1 With respect to each Loan originated hereunder, a Credit Agreement has
been duly and properly executed by the Borrower thereunder and is enforceable
against such Borrower in accordance with its terms except as enforceability may
be limited or otherwise affected by bankruptcy, insolvency, moratorium or other
similar laws affecting the rights of creditors generally and by equitable
principles.

7.3.2 Without limiting the generality of the foregoing subsection 7.3.1, each
Loan has been made to a Borrower who, at the time of origination of the Loan:

(i) had the legal capacity to execute and deliver a Credit Agreement under
Requirements of Law, including having attained the age of majority;

(ii) was not deceased; and,

(iii) was a United States citizen/national or a permanent resident alien of the
United States.

 

34



--------------------------------------------------------------------------------

7.3.3 Except as expressly otherwise approved in writing by Lender, each Loan has
been originated in the United States of America, its territories, its
possessions or other areas subject to its jurisdiction, by FMER in the ordinary
course of its business.

7.3.4 Each Loan has been originated in conformity in all material respects with
the Program Guidelines and all Requirements of Law with respect to the
origination thereof, including the Equal Credit Opportunity Act and any
applicable usury laws. No Application for a Loan shall be, or has been,
rejected, approved or discouraged by FMER on behalf of Lender on the basis of
race, sex, color, religion, national origin, age (other than laws limiting the
capacity to enter a binding contract) or marital status, the fact that all or a
part of any Applicant’s income derives from any public assistance program, or
the fact that any Applicant has, in good faith, exercised any right under the
Consumer Credit Protection Act.

7.3.5 Each Loan has been documented on forms set forth in the Program
Guidelines, which forms, except to the extent otherwise modified from time to
time pursuant to Section 3.1.1, (a) require interest accrual (whether or not
such interest is being paid currently or is being capitalized) and yield
interest at the applicable rate thereto, (b) provide or, when the payment
schedule with respect thereto is determined, will provide for payments on a
periodic basis that fully amortize the principal amount of the Loan by its
maturity, as such maturity may be modified in accordance with any applicable
deferral or forbearance periods granted in accordance with Requirements of Law
and the Program Guidelines; and (c) contain consumer loan terms in strict
conformity with the Program Guidelines;

7.3.6 With respect to each Loan (subject to Lender’s obligations above), FMER
has provided or caused to be provided, all notices, statements and disclosures
required under the Program Guidelines, Requirements of Law, and rules and
regulations with respect to the origination thereof, including but not limited
to the Truth in Lending Disclosures, and each such notice, statement and
disclosure was true, correct and complete in all material respects when
provided;

7.3.7 Neither FMER nor any of its Affiliates has received any notice or
communication alleging noncompliance with the Program Guidelines, or any
applicable Requirement of Law with regard to the origination of any Loan.

7.3.8 FMER has not impaired, waived, altered or modified the terms of any Credit
Agreement.

7.3.9 All data and records provided by or on behalf of FMER to Lender (and the
Servicer) with respect to each Loan shall be true, correct and complete when
provided in all material respects.

7.3.10 At the time of application, according to the credit bureau report or
self-reported application information, no Borrower was a debtor in a bankruptcy
proceeding.

7.3.11 All of FMC’s and FMER’s representations, warranties and covenants
hereunder are subject to the following:

(i) FMC’s and FMER’s representations, warranties and covenants hereunder shall
not be breached by any occurrence or condition to the extent such occurrence or
condition is caused by a breach of one or more of Lender’s representations,
warranties or covenants regarding compliance with Requirements of Law or the
failure of Lender to perform any of its other agreements hereunder as expressly
set forth in this Agreement.

(ii) Execution of Credit Agreements shall be deemed lawful and complete if:
(A) an original document received by U.S. mail contains original signatures
purporting to be the signatures of all Borrowers, (B) a copy received by fax
contains copies of signatures purporting to be signatures of all Borrowers, or
(C) if execution is by electronic signature, the Borrower who is electronically
signing has satisfied the authentication criteria set forth in the Program
Guidelines.

 

35



--------------------------------------------------------------------------------

(iii) In performing its obligations under this Agreement, FMC and FMER shall be
entitled to rely on the accuracy and completeness of all information provided to
it by Lender, any Borrower or any Eligible Institution or Eligible K-12
Institution.

(iv) To the extent that FMER follows the policies and procedures set forth in
its Customer Identification Program, Red Flags Policy and Address Mismatch
Program, neither FMC nor FMER shall be liable with respect to any Borrower
fraud, identity theft or defective execution with respect to any Applicant or
Borrower (or purported Applicant or Borrower).

7.4 Licensing. Each Party warrants that it will maintain during the
effectiveness of this Agreement necessary licenses and other legal authority to
conduct all of the activities required to be conducted by it pursuant to the
terms of this Agreement.

7.5 Exclusivity. Lender agrees that during the term of this Agreement it shall
not, and it shall cause its Affiliates not to, take any action to market,
solicit or fund any Private Student Loan product following the date hereof or
provide information to any entity other than FMC or FMER for such purposes,
except products covered by this Agreement.

7.6 Non-Solicitation or Hiring of Personnel. Except as otherwise specifically
agreed by the Parties in writing or as otherwise set forth in this Agreement,
during the Term and for a period of one (1) year from the expiration or
termination of the Agreement, neither Party, nor any of their respective
Affiliates, shall, directly or indirectly, solicit, recruit, hire, retain or
engage the services of each other’s or each other’s Affiliates’ respective
employees, subcontractors, agents or representatives without the express prior
written consent of the other Party, which may be withheld at such Party’s sole
discretion; provided however, that nothing in this Agreement shall prohibit the
solicitation and hiring of an employee as a result of general solicitations
including through advertising in newspapers, periodicals or electronic mail of
general or trade circulation or web-based employment services or search firms
not targeted to the employees of Lender or FMC or their Affiliates,
respectively.

7.7 Compliance with Requirements of Law. Each Party shall comply with all
applicable Requirements of Law in all material respects in performing its
respective obligations under this Agreement. Notwithstanding the foregoing, the
Parties acknowledge and agree that unless expressly set forth in the Agreement,
neither FMER nor FMC makes any representations, warranties or covenants
regarding conformity of any loan servicing processes or loan product terms or
any forms, documents or disclosures with Requirements of Law. With respect to
all aspects of the Programs for which FMER and FMC make no express
representations, including the Program Guidelines, Lender shall be responsible
for compliance of such aspect of the Programs with Requirements of Law.

ARTICLE 8. INSURANCE.

8.1 FMC shall (on behalf of itself and its Affiliates) at all times and at its
sole cost and expense, keep in full force and effect until one (1) year after
termination of this Agreement, (i) comprehensive general liability insurance
policies providing coverage in an amount totaling at least two million dollars
($2,000,000.00), (ii) a fidelity and employee dishonesty insurance policy
providing coverage in an amount totaling at least two million dollars
($2,000,000.00), and (iii) workers compensation insurance in compliance with
Requirements of Law (the foregoing collectively, the “Insurance Requirements”).
All insurance policies or bonds required by this Agreement will be issued by
insurance companies with an A.M. Best financial strength rating of not less than
“A-”, a Standard & Poor’s rating of not less than “A-” or a Moody’s rating of
not less than “A3”. Upon Lender’s request, FMC will provide Lender with a
certificate of insurance evidencing such required coverage.

 

36



--------------------------------------------------------------------------------

8.2 No insurance policy shall be cancelled, amended or modified by FMC in any
manner that materially limits, restricts, or conditions the coverage provided,
decreases the amount of coverage or increases the deductible, or in any other
way reduces the coverage provided with the result that the Insurance
Requirements are no longer met, without the prior written consent of Lender,
which shall not be unreasonably withheld. Cancellation, amendment or
modification of any insurance policy shall not relieve either FMC of its
continuing obligation to maintain insurance coverage in accordance with this
Article 8.

ARTICLE 9. INTELLECTUAL PROPERTY.

9.1 Except as otherwise agreed to in writing by the Parties, in connection with
the provision of Services as specified in this Agreement, each Party shall
retain all right, title and interest in and to its intellectual property,
Proprietary Information, systems, software, programs, processes, technology,
services, methodologies, models, products, trademarks, service marks and any
other materials or rights, tangible or intangible (collectively, “Intellectual
Property”) and nothing shall or shall be construed to restrict, impair,
transfer, license, convey or otherwise alter or deprive either Party of any of
its rights or proprietary interests in its Intellectual Property, including any
modifications, enhancements or derivative works thereof. To the extent FMC or
FMER delivers or is required to deliver to Lender any work product developed
specifically in connection with the Services, FMC and/or FMER, as applicable,
shall own all right, title, and interest (including, but not limited to, all
trademarks, trade secrets, copyrights, patents and any other Intellectual
Property rights) in such work product.

9.2 No Party may use any other Party’s Intellectual Property for any purpose
other than as specified in this Agreement. Upon expiration or termination of
this Agreement, all licenses granted by any Party to the other shall immediately
terminate without notice required, and each Party shall return the other Party’s
Intellectual Property and all copies or derivative works made thereof, as
specifically permitted hereunder. Each Party shall have no further rights or
licenses to use the other Party’s Intellectual Property or any such copies or
derivative works, except as specifically agreed between the Parties in writing.

9.3 Nothing contained in this Agreement shall be construed as granting to any
Party any right or license under any of the other Parties’ present or future
patent rights or copyrights, or as granting to any Party any right or license to
use for any purpose other than those purposes expressly stated herein any of the
other Parties’ information or any other information, materials or results
received, discovered, or produced by any Party in connection with the Services
performed for Lender.

ARTICLE 10. BOOKS AND RECORDS; AUDIT RIGHTS.

10.1 Maintenance of Books and Records. Each Party will keep proper Books and
Records reflecting all of its activities and transactions under this Agreement
so that its financial statements can be maintained in accordance with generally
acceptable accounting principles. Each Party shall maintain its Books and
Records relating to activities under this Agreement throughout the term hereof
and thereafter for such periods as are required under applicable Requirements of
Law or such Party’s policy, whichever is longer.

10.2 Recordkeeping Requirements. FMER shall retain the original Credit Agreement
for each Loan (or a copy thereof in the case of execution by fax or electronic
signature as permitted in the Program Guidelines), along with a complete copy of
the Truth in Lending Disclosures (other than the Application and Solicitation
Disclosure), income verification, enrollment verification/certification of the
Loan by the

 

37



--------------------------------------------------------------------------------

Eligible Institution or Eligible K-12 Institution, as applicable, credit bureau
report, missing information notices, correspondence from the Applicant(s), and
all other documents and data related to the Loan, whether originally sent to
Lender (and forwarded to FMER) or to FMER. FMER shall also retain records of the
time and date each Applicant acknowledges the Application and Solicitation
Disclosure and records of the content of the Application and Solicitation
Disclosure that each Applicant viewed at such date and time. FMER will be
responsible for the safe maintenance of such Loan documentation and all records
of Applicant Information for at least seven (7) years from either the time the
Loan is fully repaid or the Loan is sold by Lender to a third party.

10.3 Audit Rights.

10.3.1 General Audits. Lender shall have the right to review, inspect and audit,
annually, at Lender’s expense, at such reasonable times as mutually agreed by
the Parties, and upon at least thirty (30) days’ advance notice, the books,
records, documents, other writings, information, whether in hard copies,
electronic form or otherwise, of FMC or any Affiliate thereto performing
Services to the extent related to: (i) such Party’s activities hereunder or
(ii) conformance with such Party’s obligations hereunder. Upon at least thirty
(30) days’ advance written notice to FMC, and subject to FMC’s reasonable
security requirements, FMC shall provide to Lender (and Lender’s internal and
external auditors, inspectors, regulators and other representatives that Lender
may designate from time to time) access at reasonable hours to FMC’s Personnel,
to the facilities at or from which Services are then being provided, and to
FMC’s records and other pertinent information, all to the extent relevant to
FMC’s performance of its obligations under this Agreement. Such access shall be
provided for the purpose of and to the extent required to perform audits and
inspections of FMC and its businesses and to examine FMC’s performance under
this Agreement, including: (a) verifying the integrity of data related to or
concerning systems in FMC’s possession and control; (b) examining the systems
that process, store, support and transmit such data; (c) examining the controls
(e.g., organizational controls, input/output controls, system modification
controls, processing controls, and system design controls and access controls);
and (d) enabling Lender to meet applicable legal, regulatory and contractual
requirements. Notwithstanding the foregoing or any other provision of this
Section 10.3.1, any audit of FMER or FMER’s Security Systems or any other
information security audit shall be subject to and conducted in accordance with
Article 14 hereof, in addition to this Article 10. FMC and FMER shall provide
any assistance reasonably requested by Lender or its designee, at Lender’s
expense, in conducting any such audit. Lender will reasonably determine the
extent and methodology of the audit subject to the approval of FMC, such
approval not to be unreasonably withheld. Lender will use reasonable,
industry-standard precautions to prevent or minimize any risks to FMC’s security
systems that may be associated with any such audit or examination, and the
Parties will cooperate in structuring the audit examination so as to avoid
harming the rights and interests of FMC or any third parties. All aspects of
such audit and any information obtained therefrom shall be subject to the
confidentiality restrictions contained in this Agreement and Lender shall be
responsible for enforcing such restrictions and all other provisions of this
Article 10 with respect to its internal and external auditors, inspectors,
regulators (to the extent permitted by Requirements of Law), Personnel and/or
agents, and for any violations of any such restrictions or provisions by any of
them. In no event shall Lender retain any code from FMC’s or FMER’s systems or
decompile, disassemble, or reverse engineer any such code, in whole or in part.
Neither Lender nor any of its representatives shall introduce any malicious or
unauthorized code (virus, Trojans, worms, trap door, etc.) or undisclosed
features into FMC’s or FMER’s systems intending to disable, deactivate,
interfere with or otherwise harm such systems or data or provide access not
authorized by FMC or FMER. Upon request, Lender shall provide to FMC the results
of, and any data obtained from, any vulnerability assessment of FMC’s or FMER’s
system.

 

38



--------------------------------------------------------------------------------

10.3.2 No later than thirty (30) days prior to the commencement of any review,
inspection or audit, or such shorter period as may be required for compliance
with a court order, civil investigation demand or other Governmental Authority
inquiry, Lender shall provide to FMER or FMC, as applicable, written notice of
its intent to perform a review, inspection or audit permitted by this Article 10
and, as applicable, Article 14, which notice shall include in reasonable detail
the scope thereof and the supporting documentation to be requested. Within ten
(10) Business Days of receipt of any audit notice, FMC shall notify Lender, in
writing, of any objections to the scope of the review, inspection or audit or
the supporting documentation requested. The Parties shall cooperate in good
faith to resolve objections with respect to any review, inspection or audit
proposed by Lender and such review, inspection or audit shall not commence until
such objections are resolved, unless sooner required for compliance with a court
order, civil investigation demand or other Governmental Authority inquiry. In
the event the Parties are not able to resolve such objections, the matter shall
be resolved in accordance with the procedures set forth in Article 16.

10.3.3 Any review, inspection or audit to be performed by Lender pursuant to
this Section 10.3 shall be conducted only during normal business hours, using
reasonable care not to cause damage and not to interrupt the normal business
operations of the Party to be inspected. In addition, Lender acknowledges and
agrees that, Lender may conduct no more than one (1) audit permitted by this
Article 10 and/or Article 14 of this Agreement during any calendar year.

10.4 Regulatory Agency Requirements. FMC and FMER understand and acknowledge
that Lender is subject to examination by a Governmental Authority with authority
over Lender and its Affiliates. FMC and FMER agree to cooperate fully with any
examination or inquiry by any such Governmental Authority at Lender’s expense.
FMC and FMER further acknowledge that Lender, as a regulated financial
institution, is required to engage in ongoing oversight of its relationship with
FMC and FMER, including reviewing such Parties’ compliance with Privacy
Requirements, insurance coverage, and performance under this Agreement. FMC and
FMER agree to notify Lender promptly in writing in the event it experiences any
material adverse change, including material financial difficulty, or
catastrophic event relative to its obligations under this Agreement. With
respect to audits and examinations related to the Programs to be performed on
FMC and/or FMER by a Governmental Authority with authority over Lender and its
Affiliates, Lender shall provide FMC with as much prior written notice as
reasonably practicable; provided, however, that the notice requirement of
Section 10.3.1 shall not apply to any such audit or examination.

ARTICLE 11. DISASTER RECOVERY AND FORCE MAJEURE.

11.1 Lender and FMC have implemented and maintain a reasonable disaster recovery
plan. Upon request by Lender, FMC shall promptly provide to Lender a description
of and summary test results for FMC’s disaster recovery plan, including such
information as may reasonably be requested by Lender to comply with Requirements
of Law. Upon the occurrence of any disaster requiring use of FMC’s disaster
recovery plan, FMC shall promptly notify Lender of same, and FMC shall provide
to Lender access to services equal to services provided to other clients.
Subject to the foregoing, no Party hereto shall be responsible for, or in breach
of, this Agreement if it is unable to perform or its performance is rendered
impracticable as a result of delays or failures due to any cause beyond its
control, howsoever arising, and not due to its own act or negligence and that
cannot be overcome by the exercise of due diligence. Such causes shall include,
but not be limited to, labor disturbances, riots, fires, earthquakes, floods,
storms, lightning, epidemics, terrorist attacks, wars, civil disorder,
hostilities, expropriation or confiscation of property, failure or delay by
carriers, interference by civil and military authorities whether by legal
proceeding or in fact and whether purporting to act under some constitution,
decree, law or otherwise, or acts of God (each such event, a “Force Majeure
Event”). Upon the occurrence of a Force Majeure Event, the Party declaring such
event shall provide written notice thereof to the other Party as soon as
practicable. Notwithstanding any other provision in this Agreement, either
Lender or FMC may immediately terminate this Agreement if the other Party cannot
perform the Services (in the case of FMC)

 

39



--------------------------------------------------------------------------------

or otherwise perform its obligations hereunder for more than five (5) days,
subject to the provisions of Section 17.1 and Section 17.2.3, and provided,
however, that if the Party previously unable to perform regains its ability to
perform hereunder, the notice of termination must be delivered to the other
Parties no later than thirty (30) days after the Party regains such ability to
perform and notifies the other Parties thereof.

ARTICLE 12. CONFIDENTIALITY OF PROPRIETARY INFORMATION.

12.1 Proprietary Information Access or Exchange. In the performance of this
Agreement, each Party may disclose to the other Party certain Proprietary
Information.

12.2 Definitions. For the purposes of this Agreement, the following terms will
have the definitions set forth below.

12.2.1 “Proprietary Information” means Trade Secrets and Confidential Business
Information.

12.2.2 “Trade Secrets” include without limitation and without regard to form,
technical or non-technical data, formulae, patterns, compilations, programs,
software programs, devices, methods, techniques, drawings, processes, financial
data, financial plans, product plans, non-public forecasts, studies,
projections, analyses, loan pool data, origination and servicing data, cost and
expense data, marketing data, delinquency, default and recovery statistics, loan
program parameters, risk management strategies, recovery strategies, design,
process, procedures, formula, business logic, presentation or strategy, new
products and marketing plans, ideas, know how, all customer data of any kind,
lists of actual or potential customers, business and contractual relationships,
or any other information similar to the foregoing that: (a) derives economic
value, actual or potential, from not being generally known and not being readily
ascertainable by proper means to other persons who can obtain economic value
from its disclosure or use; and (b) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy. For the sake of
clarity, “Trade Secrets” (i) will include information provided to any Party by
any third parties, which such Party is obligated to hold in confidence and
(ii) may include FMC Custom Model Property or certain portions thereof.

12.2.3 “Confidential Business Information” means (a) any valuable, secret
business information, other than Trade Secrets, that is designated or identified
as confidential at the time of the disclosure or is by its nature clearly
recognizable as confidential information to a reasonably prudent person with
knowledge of the Disclosing Party’s business and industry, and (b) to the extent
that it does not constitute a Trade Secret, FMC Custom Model Property.

12.2.4 “Disclosing Party” means the Party disclosing any Proprietary Information
hereunder, whether such disclosure is directly from or through the Disclosing
Party’s Personnel.

12.2.5 “Receiving Party” means the Party receiving any Proprietary Information
hereunder, whether such disclosure is received directly from or through the
Receiving Party’s Personnel.

12.3 Exclusions. Notwithstanding the definition of Proprietary Information
above, Proprietary Information does not include any information that: (a) was in
the Receiving Party’s possession before being disclosed to it by the Disclosing
Party without a duty or other obligation of confidentiality binding the
Receiving Party; (b) is or becomes a matter of public knowledge through no fault
of the Receiving Party; (c) is rightfully received by the Receiving Party from a
third party without a duty or other obligation of confidentiality; (d) is
disclosed by the Disclosing Party to a third party without a duty or other
obligation of confidentiality binding the third party; (e) is independently
developed by the Receiving Party without use of or reference to any of the
Disclosing Party’s Proprietary Information; or

 

40



--------------------------------------------------------------------------------

(f) is disclosed by the Receiving Party with the Disclosing Party’s prior
written approval without a duty or other obligation of confidentiality binding
the Party making such disclosure or the third party to which disclosure is
authorized. In addition, notwithstanding anything else contained in this Article
12 or this Agreement, nothing in this Article 12 will be construed to prohibit
disclosure of any information to regulatory agencies, rating agencies,
attorneys, accountants, servicers and/or consultants of a Party, and/or the
employees and agents of any of the foregoing, who have a duty or other binding
obligation to respect the confidentiality thereof.

12.4 Ownership and Restrictions on Use. The Receiving Party acknowledges and
agrees that except to the extent otherwise expressly provided herein, the
Proprietary Information of the Disclosing Party will remain the sole and
exclusive property of the Disclosing Party or a third party providing such
information to the Disclosing Party, and the disclosure of such information to
the Receiving Party does not confer upon it any license, interest, or right of
any kind in or to the Proprietary Information, except as provided under this
Agreement. At all times and notwithstanding any termination or expiration of
this Agreement, the Receiving Party agrees that it will: (a) hold in strict
confidence and not disclose to any third party the Proprietary Information of
the Disclosing Party, except as approved in writing by the Disclosing Party;
(b) only permit access to the Proprietary Information of the Disclosing Party to
those of its Personnel who have a need to know and have signed confidentiality
agreements or are otherwise bound by confidentiality obligations substantially
similar to those contained in this Agreement; (c) be responsible to the
Disclosing Party for any third party’s use and disclosure of the Proprietary
Information provided to such third party by the Receiving Party; (d) only use
Proprietary Information that it receives to carry out the purposes of the
Agreement and for no other purpose whatsoever; and (e) use at least the same
degree of care it would use to protect its own Proprietary Information of like
importance, but in no event less than a reasonable degree of care, including
maintaining information security standards for such Proprietary Information as
are commercially reasonable and customary for the type of information.
Specifically, with regard to Consumer Information, FMC and FMER will comply with
the information security standards specific to such information set forth in
this Agreement. No Party will communicate any information to the other Party in
violation of the proprietary rights of any third party.

To the extent FMC or FMER delivers or is required to deliver to Lender any FMC
Custom Model Property, FMC shall own all right, title and interest (including
all trademarks, trade secrets, copyrights, patents and any other intellectual
property rights) in such FMC Custom Model Property. In addition, FMC may use the
data collected in activities conducted pursuant to this Agreement to prepare,
develop, or modify FMC Custom Model Property, provided, however, that such FMC
Custom Model Property does not include Consumer Information, which may be used
to perform analysis but shall not be included in reports, studies or other FMC
Custom Model Property except on an aggregated and de-identified basis. In
consideration of its obligations under this Agreement, FMC shall own all right,
title and interest in and to all FMC Custom Model Property. FMC Custom Model
Property shall not constitute a “work made for hire” as that term is defined in
the federal Copyright Act. FMC may use FMC Custom Model Property for any lawful
purpose, including in support of other loan programs, during the term of the
Agreement and following termination of the Agreement.

12.5 Required Disclosures. If the Receiving Party is required by a Governmental
Authority or law to disclose any of the Proprietary Information of the
Disclosing Party, the Receiving Party must, if legally permissible: (a) first
give written notice of such required disclosure to the Disclosing Party;
(b) make a reasonable effort to obtain a protective order requiring that the
Proprietary Information so disclosed be used only for the purposes for which
disclosure is required; (c) take reasonable steps to allow the Disclosing Party
to seek to protect the confidentiality of the Proprietary Information required
to be disclosed; and (d) disclose only that part of the Proprietary Information
which, in the opinion of its legal counsel, it is required to disclose. The
provisions of this Agreement with respect to nondisclosure and nonuse of
Proprietary Information, Consumer Information or other confidential information
will not apply

 

41



--------------------------------------------------------------------------------

and are not intended to limit any Party’s ability to (i) defend or prosecute any
action to which another Party to this Agreement is a party alleging a violation
of any term or provision of this Agreement or (ii) fully comply with requests
for information from regulators or the Internal Revenue Service, as permitted by
the last sentence of Section 12.3.

12.6 Notice of Unauthorized Disclosures. Each Party to this Agreement will
immediately notify the other Parties in writing upon discovery of any loss or
unauthorized disclosure of the Proprietary Information of any of the other
Parties.

12.7 Limit on Reproductions. The Receiving Party will not reproduce the
Disclosing Party’s Proprietary Information in any form except as reasonably
necessary to fulfill such Party’s duties and obligations and otherwise comply
with the agreements of such Party under this Agreement. Any reproduction of any
Proprietary Information by the Receiving Party will remain the property of the
Disclosing Party and will contain any and all confidential or proprietary
notices or legends that appear on the original, unless otherwise authorized in
writing by the Disclosing Party.

12.8 Document Destruction – Information Erasure. Except as otherwise set forth
in this Agreement, upon the earlier of the written request of the Disclosing
Party, or when no longer needed by any Party for fulfillment of its obligations
under this Agreement, and to the extent permitted by Requirements of Law, the
Receiving Party will either: (a) promptly return to the Disclosing Party all
documents and other tangible (including electronic) materials containing the
Disclosing Party’s Proprietary Information, including all copies thereof in its
possession or control; or (b) erase or destroy all such materials. If return,
erasure, or destruction is not feasible, then the Receiving Party may maintain
the Disclosing Party’s Proprietary Information in compliance with the
requirements of the confidentiality and information security provisions of this
Agreement, including this Article 12. Notwithstanding the foregoing, Lender
understands and agrees that FMC or FMER may maintain archived back-up tapes
stored at a secure, offsite location that include transaction history received
in connection with the Services and this Agreement and related documents and
records for purposes of internal and external auditing of controls and
recordkeeping requirements.

12.9 Equitable Relief. If any Party should breach or threaten to breach any
provision of this Article 12 of the Agreement, the non-breaching Party, in
addition to any other remedy it may have at law or in equity, will be entitled
to seek a restraining order, injunction, or other similar remedy in order to
specifically enforce the provisions of this Agreement. Each Party specifically
acknowledges that money damages alone would be an inadequate remedy for the
injuries and damages that would be suffered and incurred by the non-breaching
Party as a result of a breach or threatened breach of any provision of this
Agreement. In the event that any Party should seek an injunction hereunder, the
other Parties hereby waive any requirement for the submission of proof of the
economic value of any Proprietary Information or the posting of a bond or any
other security.

12.10 Survival. Notwithstanding any termination of this Agreement, all of the
Receiving Party’s nondisclosure and nonuse obligations pursuant to this Article
12 will survive: (a) with respect to Confidential Business Information and Trade
Secrets, for so long as such information continues to constitute a trade secret
under Requirements of Law; and (b) with respect to Consumer Information, for so
long as required by applicable state and federal laws.

12.11 Prior Agreements. The provisions set forth in this Agreement supersede any
previous agreement between the Parties relating to the protection of any
Proprietary Information.

 

42



--------------------------------------------------------------------------------

12.12 Information related to Tax Structure and Treatment. It is the Parties’
mutual intent that the tax structure and tax treatment of the transactions
contemplated by this Agreement will not be confidential and, that
notwithstanding anything herein to the contrary, each Party and its Personnel
may disclose to any and all Persons of any kind, the tax structure and tax
treatment of the transactions contemplated herein such that the transactions
will be treated as not having been offered under conditions of confidentiality
for purposes of Section 1.6011-4(b)(3) (or any successor provision) of the
Treasury Regulations promulgated under Section 6011 of the Internal Revenue Code
of 1986, as amended, and any comparable provision in the law of any other
jurisdiction.

ARTICLE 13. CONSUMER INFORMATION.

13.1 Consumer Information is subject to the Privacy Requirements and other
restrictions on disclosure by Lender. FMER agrees to maintain the
confidentiality of such Consumer Information and not to make any use whatsoever
of such Consumer Information without the consent of Lender except as otherwise
permitted in this Agreement. Lender expressly authorizes and directs the
disclosure of such data to FMC and its affiliate FMER for the purposes set forth
in this Agreement. Nothing herein will be construed to prohibit disclosure of
any Consumer Information to regulatory agencies, rating agencies, attorneys,
accountants, agents, subcontractors, servicers, and consultants, and the
employees and agents of any of the Parties who have a duty or other binding
obligation of confidentiality with respect thereto, or as required by law.
Notwithstanding the foregoing, nothing herein shall restrict the rights of FMER,
FMC or their Affiliates to use or disclose in accordance with Requirements of
Law any data received in connection with the purchase or prospective purchase of
any Loan.

13.2 Privacy of Consumer Information under the Gramm-Leach-Bliley Act. Except as
otherwise expressly set forth in this Agreement:

 

  (a) All Consumer Information in the possession of FMC or FMER, as applicable,
other than information independently obtained by FMC or FMER, as applicable, and
not derived in any manner from information obtained under or in connection with
this Agreement, is and shall remain confidential and Proprietary Information of
Lender.

 

  (b) If FMC or FMER, as applicable, proposes to disclose Consumer Information
to any Person to assist FMC or FMER, as applicable, to perform their duties
under this Agreement, FMC or FMER, as applicable, shall remain liable to Lender
for any failure of such Person to comply with the confidentiality provisions of
this Agreement.

13.3 Use of Consumer Information under Gramm-Leach-Bliley Act. Notwithstanding
the foregoing, FMC and its Affiliates may retain as its own property and use for
any lawful purpose any or all aggregated or de-identified data concerning
Applicants and Borrowers, which does not include the name, address or social
security number of the Applicants or Borrowers.

13.4 Protection and Security of Consumer Information under Gramm-Leach-Bliley
Act.

13.4.1 FMC and FMER shall maintain at all times an Information Security Program.
FMC and FMER shall provide Lender with a copy of its Information Security
Program upon request, and shall notify Lender of any material changes to its
Information Security Program with respect to the Services.

13.4.2 FMC and FMER shall assess, manage, and control risks relating to the
security and confidentiality of Consumer Information, and shall implement the
standards relating to such risks in the manner set forth in the Interagency
Guidelines.

 

43



--------------------------------------------------------------------------------

13.4.3 Without limiting the scope of the above, FMC and FMER shall use at least
the same physical and other security measures to protect all Consumer
Information in FMC’s or FMER’s possession or control, as each of FMC and FMER
uses for its own confidential and Proprietary Information.

ARTICLE 14 INFORMATION SECURITY.

14.1 Information Security General Requirements. FMC, for itself and for FMER,
and Lender will each provide information security so as to reasonably ensure
that any Proprietary Information received by it and Consumer Information is not
lost, stolen, modified, disclosed to or accessed by any other party (other than
those permitted parties under Article 12 or 13 of this Agreement, as applicable)
without the other’s prior written approval. FMC and Lender each warrants to the
other that it will reasonably monitor, evaluate and adjust its information
security systems and procedures, its data security systems, and its processes in
response to relevant changes in technology, changes in the sensitivity of any
Proprietary Information and Consumer Information, and internal and external
threats to information security. FMC and Lender will each promptly notify the
other of: (a) any unauthorized possession, use, or knowledge or attempt thereof,
of the data-processing files, transmission messages, or other Proprietary
Information by any person or entity that may become known; (b) the effect of
such; and (c) the corrective action it has taken in response thereto.

14.2 FMC Encryption. FMC represents and warrants that, to the extent FMC will be
placing, and retaining Lender Proprietary Information on the following types of
devices, FMC will encrypt with whole disk encryption all laptop computers
maintaining Lender Proprietary Information on such devices. Other portable
devices (including, but not limited to, thumb drives) must be encrypted and
files on portable media (including, but not limited to, tapes and CDs) must be
encrypted. However, notwithstanding the foregoing, to the extent personal
digital assistants (PDAs) do not contain or provide access to Consumer
Information, PDAs may be password-protected and, in such case, need not meet the
foregoing standard if password-protected. All encryption must meet a minimum
standard of Advanced Encryption Standard (AES) algorithm with a minimum key
strength of 256-bit.

14.3 Information Security Audits. During the term of this Agreement, and for one
(1) year following termination:

14.3.1 Audit Scope. Solely with respect to Lender Proprietary Information and
Consumer Information, to assess the effective protection of such information,
Lender will have the right to conduct on-site audits of FMC, at Lender’s
discretion and expense (except as set forth below), to review the information
and data security systems and procedures and processes of FMC (collectively, the
“Security Systems”) at any time during FMC’s regular business hours, upon no
less than thirty (30) days’ prior written notice to FMC. Lender acknowledges and
agrees that, Lender may conduct no more than one (1) audit permitted by this
Article 14 and/or Article 10 of this Agreement during any calendar year. Testing
conducted will be performed only on ports of application hosts, operating
systems, and web server software utilized in the course of performing Services
for Lender. Testing will emulate tactics used by outside attackers with and
without knowledge of specific applications, and with malicious intent, however,
no such tactic shall interrupt services (e.g., denial of service attacks).
Testing will not include the following actions or methods: changes to assigned
user passwords; telephone modem probes and scans (active and passive);
intentional viewing of email content, internet caches, and/or cookie files; or
DoS attacks (smurf, land, SYN flood, etc.). Such audits and reviews may be
performed by Lender, its Personnel, agents, or an independent third party,
provided that any such person is bound by a nondisclosure provision or agreement
no less protective of FMC and/or FMER and its Proprietary Information and
Consumer Information that set forth in this Agreement. Lender shall be
responsible for ensuring that any of its Personnel, agents, or independent third
parties satisfy each of the requirements in

 

44



--------------------------------------------------------------------------------

the preceding sentence prior to conducting and at all times during the conduct
of any such audit, and for such Persons’ compliance with this Article 14 and
Article 10 at all such times. Upon request, Lender shall provide to FMC the
results of, and any data obtained from, such vulnerability assessment. Any such
information security tests will be scheduled by mutual agreement of the
Parties. Lender will use reasonable, industry-standard precautions to prevent or
minimize any risks to FMC’s Security Systems that may be associated with such
testing, and the Parties will cooperate in structuring the testing so as to
avoid harming the rights and interests of FMC or any third parties. FMC agrees
to grant reasonable access to logs, policies, records, other materials, and FMC
Personnel reasonably required for Lender to perform the audit. Lender will
reasonably determine the extent and methodology of the testing subject to the
approval of FMC, such approval not to be unreasonably withheld. To the extent
that any system data or information is obtained by Lender or any of its
Personnel, agents or other representatives or other independent third parties in
the course of such assessment, such data or information shall be Confidential
Business Information of FMC and FMER, and Lender shall treat it in accordance
with Article 12. In no event shall Lender or any of its Personnel, agents,
representatives or independent third parties retain any code from FMC’s or
FMER’s systems or decompile, disassemble, or reverse engineer any such code, in
whole or in part. Neither Lender nor its representatives shall introduce any
malicious or unauthorized code (virus, Trojans, worms, trap door, etc.) or
undisclosed features into FMC’s or FMER’s systems intending to disable,
deactivate, interfere with or otherwise harm such systems or data or provide
access not authorized by FMC or FMER.

14.3.2 Audit Finding / Remediation. Should such an audit, test or review reveal
that the Security Systems or the contemplated Services do not effectively
protect any Lender Proprietary Information, then FMC will prepare and present to
Lender within thirty (30) days of receipt of the relevant audit, test, or review
finding a remediation plan, including proposed modifications of the Security
Systems, the cost, proposed allocation of such costs among the Parties, and
deadlines to meet the information security requirements of Lender, its
regulators, and the provisions of Requirements of Law. Should the Parties be
unable to agree to a remediation plan within thirty (30) days of FMC’s
preparation and presentation of such plan to Lender pursuant to the previous
sentence, or shall FMC or FMER, as applicable, be unable to complete and install
adequate modifications (as set forth in the plan of remediation) within the
deadline set forth in any such plan of remediation, then any Party shall be
entitled to immediately terminate this Agreement for cause as provided in
Section 17.2.6.

14.3.3 Audit Costs. Prior to the initiation of any audit or review as permitted
under this Agreement, the Parties will discuss and mutually agree upon a
reasonable estimate of the total costs of the audit, which Party will bear these
costs, and the payment schedule for such costs. Lender will reimburse FMC’s
reasonable incremental direct expenses associated with the audit (e.g.,
reasonable copy charges or other reasonable standard expenses), but not any
other expenses, such as a charge for access to FMC Personnel or other sources of
information. It is the intent of the Parties that Lender bear the agreed upon
cost of any such audit as described in this Article 14, except to address a
substantial security breach.

14.3.4 Monitoring of Use of Systems. To the extent Lender or any of its
Personnel, agents or other representatives or independent third party uses or
accesses any Security Systems or other system of FMC or FMER hereunder
(including Article 10), including e-mail, facsimile or internet usage, Lender
acknowledges and agrees that such systems remain the property of FMC and/or FMER
and FMC, FMER and/or their designated Personnel shall have the right to monitor
and review Lender’s use, and that of its Personnel, of such systems.

 

45



--------------------------------------------------------------------------------

14.4 Procedures for Security Breaches. In the event that a Party knows or
reasonably believes that there has been any unauthorized access or a serious
incident of attempted unauthorized access to Proprietary Information of either
Party or Consumer Information in the possession or control of such Party that
compromises the security, confidentiality or integrity of such Proprietary
Information or Consumer Information, such Party shall take the following
actions:

(a) promptly notify the other Parties of such unauthorized access or serious
incident of attempted unauthorized access;

(b) take reasonable steps to remedy the circumstances that permitted any such
unauthorized access to occur;

(c) take reasonable steps to prohibit any further disclosure of Proprietary
Information or Consumer Information;

(d) upon request, cooperate with the other Party or its designated agents to
investigate the scope and content of the unauthorized access; and

(e) take appropriate corrective action related to any disclosure of Consumer
Information.

ARTICLE 15. INDEMNIFICATION; EXCLUSIONS FROM LIABILITY.

15.1 Mutual General Indemnity.

Subject to the conditions set forth in Section 15.2 and the limitations in
Section 15.4, each Party will indemnify, defend, and hold the applicable
Indemnified Parties harmless from and against any and all damages (including any
and all third party claims against such Indemnified Party and damages resulting
therefrom, whether ordinary, direct, indirect, incidental, special,
consequential, or exemplary), judgments, liabilities, fines, penalties, losses,
claims, actions, demands, lawsuits, costs, and expenses including reasonable
attorneys’ fees (collectively, “Damages”) incurred by such Indemnified Parties
that arise out of or relate to any:

(a) gross negligence, willful misconduct or fraud of the Indemnifying Party;

(b) breach of the Indemnifying Party’s confidentiality or information security
obligations under this Agreement;

(c) breach of the Indemnifying Party’s representations or warranty obligations
or covenants under this Agreement; and

(d) failure by the Indemnifying Party to comply with Requirements of Law
applicable to it or with the Program Guidelines,

provided, however, that in the case of any Damages resulting from a breach or
failure described in Section 15.1(b), Section 15.1(c) or Section 15.1(d), no
Indemnified Party shall be entitled to indemnification under this Article 15 to
the extent that such breach or failure occurred as a result of or in connection
with the willful misconduct or fraud of an Indemnified Party, any failure of any
representation or warranty made by an Indemnified Party in or pursuant to this
Agreement to be true and correct, the non-fulfillment or non-performance of any
covenant, obligation, or other agreement of an Indemnified Party contained in
this Agreement, or the failure by an Indemnified Party to comply with
Requirements of Law applicable to it or with the Program Guidelines. For the
avoidance of doubt, and without in any way limiting the foregoing, an
Indemnifying Party shall reimburse each Indemnified Party for all costs incurred
by them resulting from third party investigation of the acts and practices of
the Indemnifying Party, its subsidiaries and/or Affiliates, including expenses
related to compliance with any third party subpoena or with any other discovery
proceeding.

 

46



--------------------------------------------------------------------------------

For purposes of this Article 15, the acts or omissions of a Party’s Personnel
will be deemed the acts or omissions of such Party.

15.2 Indemnity Procedures. (a) In the event that any claim or demand for which
an indemnifying party would be liable to an Indemnified Party hereunder is
asserted against or sought to be collected from an Indemnified Party by a third
party (an “Action”), the Indemnified Party shall promptly notify the
indemnifying party of such Action, specifying the nature of such claim or demand
and the amount or the estimated amount thereof to the extent feasible (which
estimate the Parties agree shall not be conclusive of the final amount of such
claims and demand) (the “Claim Notice”). The failure to provide the Claim Notice
to the indemnifying party promptly will not relieve the indemnifying party of
any liability it may have to the Indemnified Party giving the Claim Notice,
except to the extent that the indemnifying party demonstrates that the defense
of such action is actually and materially prejudiced by the indemnifying party’s
failure to give such Claim Notice promptly. The indemnifying party shall have
ten (10) days from the delivery of the Claim Notice (the “Notice Period”) to
notify the Indemnified Party, (1) whether or not the indemnifying party disputes
liability to the Indemnified Party hereunder with respect to such claim or
demand, and (2) notwithstanding any such dispute, whether or not the
indemnifying party desires, at its sole cost and expense, to assume the defense
of the Indemnified Party against such claim or demand in which case the
indemnifying party shall assume all future responsibility for such action and
shall reimburse the Indemnified Party for all future expenses in connection with
the Action. Notwithstanding the assumption by the indemnifying party of the
defense of any Action, the Indemnified Party shall be permitted to participate
in such defense at its cost and expense.

(b) Pending the resolution of any dispute by the indemnifying party of its
liability with respect to any Action, such Action shall not be settled or
compromised by the indemnifying party without the prior written consent of the
Indemnified Party, which consent shall not be unreasonably withheld, unless the
Indemnified Party suffers no economic loss thereby and such settlement or
compromise includes an unconditional release of the Indemnified Party by the
claimant or plaintiff from all liability with respect to the claim or demand.
Notwithstanding the foregoing, if it is reasonably likely that such Action would
result in an injunction or other equitable relief that would materially and
adversely affect the Indemnified Party or the Indemnified Party desires
settlement or compromise of the Action without the prior consent of the
indemnifying party, the Indemnified Party may, by notice to the indemnifying
party, assume the right to defend, compromise or settle such Action at its own
expense without indemnification hereunder; provided, the indemnifying party may
participate in such Action at its expense.

(c) In the event that an indemnifying party notifies the Indemnified Party
within the Notice Period that the indemnifying party desires to defend the
Indemnified Party against such claim or demand and does not dispute its
liability with respect to such Action, then, except as hereinafter provided, the
indemnifying party shall have the right and obligation to defend the Indemnified
Party by appropriate proceedings, which proceedings shall be promptly settled or
prosecuted by the indemnifying party to a final conclusion in such a manner as
to avoid any risk of the Indemnified Party becoming subject to liability for any
other matter

(d) If the indemnifying party elects not to defend the Indemnified Party against
such Action, whether by not giving the Indemnified Party timely notice as
provided above, or otherwise, then the Action may be defended by the Indemnified
Party at the indemnifying party’s cost and expense (without imposing any
obligation on any Indemnified Party to defend any such claim or demand), in
which case it may defend such Action in such a manner as it may deem appropriate
(including settlement) and then that portion thereof as to which such defense is
unsuccessful, in each case, shall be conclusively deemed to be

 

47



--------------------------------------------------------------------------------

a liability of the indemnifying party hereunder; provided that if the
indemnifying party shall have disputed its liability to the Indemnified Party
hereunder, as provided in Section 15.2(a) above, then such determination or
settlement shall not affect the right of the indemnifying party to dispute the
Indemnified Party’s claim for indemnification.

(e) In the event an Indemnified Party should have a claim against the
indemnifying party hereunder that does not involve a claim or demand being
asserted against or sought to be collected from it by a third party, the
Indemnified Party shall promptly send a Claim Notice with respect to such claim
to the indemnifying party. If the indemnifying party disputes its liability with
respect to such claim or demand, such dispute shall be resolved pursuant to
Article 16 hereof.

(f) With respect to any claim subject to indemnification, the Parties agree to:
(i) keep the other Party fully informed of the status of such claim and any
related proceedings at all stages thereof, (ii) to render (each at its own
expense) to each other such assistance as they may reasonably require of each
other and to cooperate in good faith with each other in order to ensure the
proper and adequate defense of any such claim, and (iii) to cooperate in such a
manner as to preserve in full (to the extent possible) the confidentiality of
all confidential information and the attorney-client and work-product
privileges. In connection therewith, each Party agrees that: (A) it will use its
reasonable best efforts, in respect of any claim in which it has participated in
the defense, to avoid production of confidential information (consistent with
applicable law and rules of procedure), and (B) all communications between any
Party hereto and counsel responsible for or participating in the defense of any
claim shall, to the extent possible, be made so as to preserve any applicable
attorney-client or work-product privilege.

15.3 Payment. Upon the determination of liability under Section 15.2 hereof, the
indemnifying party shall pay to the Indemnified Party within ten (10) days after
such determination, the amount of any claim for indemnification made hereunder,
subject to the limitations set forth herein. Upon payment in full of any claim,
either by set off or otherwise, the entity making payment shall be subrogated to
the rights of the Indemnified Party against any Person, with respect to the
subject matter of such claim. In the event that the indemnifying party
reimburses the Indemnified Party with respect to any claim and the Indemnified
Party subsequently receives reimbursement from another Person with respect to
that claim, then the Indemnified Party shall remit such reimbursement from such
other Person to the indemnifying party within fifteen (15) Business Days of
receipt thereof.

15.4 Exclusions from Liability.

15.4.1 Except for each Party’s respective indemnification obligations in respect
of third party claims against an Indemnified Party, in no event shall any Party
be liable for indirect, incidental, special, consequential, or exemplary or
punitive damages (or any comparable category or form of such damages, howsoever
characterized in any jurisdiction), regardless of the form of action, whether in
contract, tort, strict liability or otherwise, and even if foreseeable or if
such Party has been advised of the possibility of such damages.

15.4.2 The limitation of liability provisions of Section 15.4.1 do not apply to
liability that is the result of the Party seeking to limit its liability
hereunder in connection with (i) a breach of its confidentiality, privacy or
security obligations contained in this Agreement (including with respect to any
Consumer Information, or any Intellectual Property or other Proprietary
Information of another Party to this Agreement), or (ii) such Party’s gross
negligence, fraud or willful misconduct.

15.4.3. Notwithstanding anything to the contrary contained in this Article 15,
no indemnification hereunder shall be payable to the extent that it is
prohibited under 12 CFR Part 359 or successor provisions.

 

48



--------------------------------------------------------------------------------

15.5 Exclusive Remedies. EXCEPT IN CONNECTION WITH (I) THE OTHER PARTY’S FRAUD,
WILLFUL MISCONDUCT OR GROSS NEGLIGENCE, (II) A PARTY’S EXERCISE OF EQUITABLE
REMEDIES AVAILABLE TO IT, OR (III) A PARTY’S RIGHT TO SET OFF AMOUNTS PAYABLE TO
THE OTHER PARTY AGAINST AMOUNTS OWED TO IT BY SUCH OTHER PARTY, IT IS UNDERSTOOD
AND AGREED THAT THE INDEMNIFICATION OBLIGATIONS OF A PARTY SET FORTH IN THIS
ARTICLE 15 CONSTITUTE THE SOLE AND EXCLUSIVE REMEDIES OF A PARTY AGAINST ANY
OTHER PARTY HERETO IN RESPECT OF THIS AGREEMENT OR THE SUBJECT MATTER HEREOF.

ARTICLE 16. DISPUTE RESOLUTION.

16.1 Except as otherwise expressly set forth in this Agreement, the Parties
agree that any dispute arising in connection with the interpretation of this
Agreement or the performance of either Party under this Agreement or otherwise
relating to this Agreement will be treated in accordance with the procedures set
forth in this Article 16, prior to the resort by either Party to arbitration or
litigation in connection with such dispute. The dispute will be referred for
resolution first to President for Lender, and the General Counsel or Chief
Financial Officer for FMC. Such procedure will be invoked by the presentation by
either Party to the other Party of a Notice of Request for Resolution of Dispute
(a “Notice”) identifying the issues in dispute sought to be addressed hereunder.
A telephone or personal conference of those executives will be held within ten
(10) Business Days after the delivery of the Notice. In the event that the
telephone or personal conference between these executives does not take place or
does not resolve the dispute, either Party may refer the dispute to binding
arbitration pursuant to the arbitration provisions set forth below.

16.2 Except as otherwise expressly set forth in this Agreement and except for
actions for equitable relief, all claims or disputes between the Parties arising
out of or relating to this Agreement will be decided by arbitration pursuant to
the Commercial Arbitration Rules of the American Arbitration Association in
effect at the time of the claim or dispute and in accordance with Title 9 of the
United States Code. Notice of the demand for arbitration must be provided in
writing to the other Party and must be made within a reasonable time after the
dispute has arisen. The arbitrator(s) shall give effect to statutes of
limitation in determining any claim and shall provide the Parties with a formal
written opinion setting forth in reasonable detail the legal and factual basis
for such decision. If the amount claimed to be in dispute is equal to or greater
than One Million Dollars ($1,000,000), then the arbitration will be decided by a
panel of three (3) arbitrators selected under the Commercial Arbitration Rules
of the American Arbitration Association. If the amount claimed to be in dispute
is less than that amount, then the arbitration will be decided by one
(1) arbitrator selected pursuant to the same rules. Said arbitration will occur
within sixty (60) calendar days after the Party demanding arbitration delivers
the written demand on the other Party, unless the Parties mutually agree
otherwise in writing. The award rendered by the arbitrators will be final and
specifically enforceable under Requirements of Law, and judgment may be entered
upon it in any court having jurisdiction. No arbitration arising out of or
relating to this Agreement may include, by consolidation, joinder or in any
other manner, any Person not a Party to this Agreement. Neither Party will
appeal such award nor seek review, modification, or vacation of such award in
any court or regulatory agency.

16.3 The arbitrators will award to the prevailing Party, if any, as determined
by the arbitrators, all of its Costs and Fees. “Costs and Fees” mean all
reasonable pre-award expenses of the arbitration, including the arbitrators’
fees, administrative fees, travel expenses, and out-of-pocket expenses, such as
copying, telephone, court costs, and witness fees.

 

49



--------------------------------------------------------------------------------

16.4 No provision of this Article 16 shall limit the right of any Party to this
Agreement to seek to exercise any equitable remedies available to it (whether
available in a court of law or a court of equity), exercise self-help remedies
such as setoff, or obtain provisional or ancillary remedies from a court of
competent jurisdiction before, after, or during the pendency of any arbitration
or other proceeding. The exercise of a remedy does not waive the right of either
party to resort to arbitration.

16.5 Permissible Legal Proceedings. Notwithstanding anything contained in this
Article 16, (a) a Party may institute legal proceedings to seek a temporary
restraining order or other temporary or preliminary injunctive relief to prevent
immediate and irreparable harm to such Party, and for which monetary damages
would be inadequate, pending final resolution of the dispute, controversy or
claim pursuant to arbitration, and (b) a Party may institute legal proceedings
if necessary to preserve a superior position with respect to other creditors,
without in either case first following any procedure set forth in this Article
16. Such conduct shall not constitute a waiver of the right of either party to
resort to arbitration to obtain relief other than that specified in this
Section 16.5.

ARTICLE 17. TERM AND TERMINATION

17.1 Term of Agreement. Subject to this Section 17.1, this Agreement and the
Services contemplated hereby shall commence on the Effective Date and shall
continue through two (2) years after the Effective Date, unless earlier
terminated pursuant to the provisions of Section 17.5 (the “Term”); provided,
however, that notwithstanding the expiration of the Term or termination of this
Agreement or the Loan Processing Services hereunder, the Program Administration
Services and Program Support Services set forth in Article 4 shall continue to
be provided for all periods through the month following the month during which
the principal and interest of each Loan have been fully paid and remitted to
Lender (the “Final Services Termination Period”). Notwithstanding the foregoing,
if the Agreement is terminated prior to the Final Services Termination Period
pursuant to this Section 17.1, Program Support Services shall no longer be
performed by FMC. In addition, in connection with a breach that is not cured as
permitted by Section 17.2.2, a Force Majeure Event pursuant to Section 17.2.3,
or a failure of audit remediation of the scope and for the applicable period
described in Section 14.3.2, the Program Support Services may be terminated
prior to the end of the Final Services Termination Period to the extent that
such uncured breach, Force Majeure Event, or audit remediation failure, as
applicable, is directly related to the Services that a Party seeks to terminate,
and the Party seeking to terminate under such provisions timely gives the other
Parties the notice of termination specified in Section 17.2.2, 17.2.3 or 17.2.6,
as applicable. This Agreement may be extended for an additional Term or Terms
upon the terms and conditions set forth in a mutual written agreement among the
Parties.

If Lender undergoes a Change in Control, FMC may elect to terminate Loan
Processing Services upon sixty (60) Business Days prior written notice;
provided, however, that prior to delivering such notice, the Party considering
such termination shall meet with representatives of the successor entity and
engage in good faith negotiations for the continuation of this Agreement upon
mutually acceptable terms and conditions.

17.2 Termination for Cause. From and after the Effective Date, FMC and Lender
may each terminate the Agreement, subject to Section 17.1 and Section 17.3,
immediately (after giving effect to notice and cure periods set forth in
Sections 17.2.1 to 17.2.6, as applicable) by delivery of a written notice of
termination to the affected Party or Parties, if:

17.2.1 Insolvency or Reorganization. The other Party shall file a petition to
take advantage of any applicable insolvency or reorganization statute; or shall
file a petition or answer seeking or shall consent to the appointment of a
conservator or receiver or liquidator in any insolvency, readjustment of debt,
marshaling of assets and liabilities or similar proceedings of or relating to
such Party or Parties or relating to all or substantially all of its or their
property; or a decree or order of a court or agency or supervisory authority
having jurisdiction in the premises for the appointment of a conservator or
receiver

 

50



--------------------------------------------------------------------------------

or liquidator in any insolvency, readjustment of debt, marshaling of assets and
liabilities or similar proceedings, or the winding-up or liquidation of its
affairs, shall have been entered against such Party or Parties, which decree or
order entered against such Party or Parties shall have remained in force
undischarged or unstayed for a period of thirty (30) days; or such Party or
Parties shall be insolvent, admit in writing its inability to pay its or their
debts generally as they become due, make an assignment for the benefit of its
creditors or voluntarily suspend payment of its obligations; or

17.2.2 Breach. The other Party fails to perform any of its obligations in any
material respect, or shall breach any of its or their representations,
warranties or covenants in this Agreement, in any material respect and such
failure or breach continues unremedied after the expiration of thirty (30) days
following written notice to such Party or Parties specifying the nature of such
failure or breach and stating the intention of the terminating Party to
terminate this Agreement absent a cure of such failure or breach in all material
respects within such thirty (30) day period; or

17.2.3 Force Majeure Event. In the event that a Force Majeure Event occurs, if
any Party is prevented from performing or its performance is rendered
impracticable for a period of at least five (5) days after notice of such event
and inability to perform was provided to the other Party or Parties, provided,
however, that if the Party previously unable to perform regains its ability to
perform hereunder within five (5) days after notice of the event and inability
to perform, the notice of termination must be delivered to the other Parties no
later than thirty (30) days after the Party regains such ability to perform and
notifies the other Parties thereof; or

17.2.4 Failure to Agree on Program Changes. If Lender and FMC cannot agree on
changes to the Programs (other than changes to the Pricing Schedule) following
full compliance with the procedures set forth in Section 4.1.1, then any Party
may terminate this Agreement on fifteen (15) days’ written notice to the other
Parties, provided, however, that such notice of termination is delivered to the
other Parties no later than thirty (30) days after the expiration of the thirty
(30) day period described in Section 4.1.1 during which changes could not be
agreed; or

17.2.5 Governmental Authority. To the extent required by Requirements of Law, a
Governmental Authority with oversight of Lender requires, in writing,
termination of this Agreement because, among other things, Lender is considered
a “troubled” institution, which termination shall be without penalty to Lender;
provided, however, that such termination shall be effective only to the extent
of the Services required by such Governmental Authority to be terminated; or

17.2.6 Audit Remediation Failure. As set forth in Section 14.3.2, if the Parties
are unable to agree to a remediation plan within thirty (30) days of FMC’s
preparation and presentation of such plan to Lender pursuant to the first
sentence of Section 14.3.2, or if FMC or FMER, as applicable, shall be unable to
complete and install adequate modifications (as set forth in the plan of
remediation) within the deadline set forth in any such plan of remediation;
provided, however, that if (i) subsequent to such thirty (30) day period a
remediation plan shall be agreed, or if subsequent to such other deadline set
forth in any such plan of remediation, FMC or FMER, as applicable, is able to
complete and install adequate modifications in accordance therewith, as
applicable, and (ii) the Agreement has not been effectively terminated prior to
such agreement or completion of modifications, then no Party may deliver a
notice of termination under this Section 17.2.6 thereafter in connection with
such subsequently remedied failure described in this subsection or
Section 14.3.2.

17.3 Rights and Obligations Upon Notice of Termination.

17.3.1 Requirements Upon Termination. As of the effective date of termination of
this Agreement, FMER shall (i) cease accepting new applications for Loans and
(ii) unless otherwise agreed by the Parties in writing, process all Applications
received prior to the effective date of termination through disbursement or
denial.

 

51



--------------------------------------------------------------------------------

17.3.2 Transition Services. Upon notice of termination of this Agreement or any
Services provided hereunder, the Parties shall meet to develop a plan to wind
down the affected Services and transition for the terminated Services, to extend
for a period not to exceed ninety (90) days past the effective date of
termination (the “Transition Period”), unless mutually agreed by the Parties in
writing to be longer than ninety (90) days. Except as otherwise set forth in
this Agreement, upon the conclusion of the Transition Period for any specific
Services, each Party shall cease the affected Services and return to the other
Party or Parties, as applicable, or destroy all Proprietary Information and/or
Consumer Information in accordance with Section 12.8 of this Agreement, except
as necessary pursuant to any Requirements of Law.

17.4 Requirements Upon Termination. In addition to the requirements contained in
Section 17.3.2 of the Agreement, (i) in the event that less than all
disbursements of a multi-disbursement Loan have been made prior to the date of
termination, the remaining disbursement(s) will also be made pursuant to the
terms of this Agreement, (ii) Loan Applications will no longer be accepted by
FMER as of the termination date, (iii) any legal commitments already made to
Borrowers shall be fulfilled and all Applications received for a credit inquiry
prior to termination shall be processed through denial or final disbursement.

17.5 Suspension or Cessation of Applications. For regulatory or other reasons,
Lender may in its sole discretion at any time instruct FMER to suspend or cease
accepting applications on a date that is no less than three (3) Business Days in
the future. All Applications submitted for a credit inquiry by the effective
date of such suspension or cessation notice shall be processed in accordance
with Section 17.4 of this Agreement.

 

52



--------------------------------------------------------------------------------

ARTICLE 18. MISCELLANEOUS

18.1 Notice Procedure; Addresses. All notices, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given and
received by a Party at the time delivered by hand, if personally delivered
(provided that a written receipt is obtained from an authorized representative
of the Party); when receipt is acknowledged, if mailed by certified mail,
postage prepaid, return receipt requested; and the next Business Day after
timely delivery to the courier, if sent by overnight air courier guaranteeing
next-Business Day delivery; and when received, if delivered by hand, as follows:

 

If to Lender:

 

Union Federal Savings Bank

 

Attn: President

 

1565 Mineral Spring Avenue

 

North Providence, RI 02904

  

If to FMC:

 

The First Marblehead Corporation

 

Attn: Chief Executive Officer

 

800 Boylston Street, 34th Floor

 

Boston, MA 02199-8157

 

If to FMER:

 

First Marblehead Education Resources, Inc.

 

Attn: Managing Director

 

One Cabot Road

 

Medford, MA 02155

With a copy to:   

For either FMC, FMER, as applicable,

 

with a copy to:

 

The First Marblehead Corporation

 

Legal Department

 

800 Boylston Street, 34th Floor

 

Boston, MA 02199-8157

The Persons or addresses to which mailings or deliveries shall be made may be
changed from time to time by notice given pursuant to the provisions of this
Section.

18.2 Press Releases; Regulatory Reports. No Party shall issue any press release
or other announcement regarding the subject matter of this Agreement without the
consent of the other affected Parties with respect to mutually acceptable
language (which consent shall not be unreasonably withheld), unless a Party
refuses to consent and the Party desiring to issue the release or other
announcement is advised by its legal counsel that the press release or other
announcement is required in order to comply with applicable Requirements of Law.
Notwithstanding the foregoing, the Parties contemplate a press release regarding
the execution of this Agreement containing mutually acceptable language, and
Lender acknowledges that FMC expects to be required pursuant to Requirements of
Law to file this Agreement and a report regarding this Agreement with the
Securities and Exchange Commission which FMC shall provide to Lender at least
two (2) Business Days prior to FMC releasing such report a reasonable
opportunity to review and comment thereon.

 

53



--------------------------------------------------------------------------------

18.3 Expenses. Except as is otherwise agreed in writing among the Parties and as
otherwise set forth in this Agreement, FMC shall bear the costs and expenses of
Lender and FMER in connection with negotiating and administering this Agreement
and the transactions contemplated hereby, including all regulatory fees,
attorneys’ fees, accounting fees and other expenses.

18.4 Successors and Assigns. All terms and provisions of this Agreement shall be
binding upon and shall inure to the benefit of the Parties, and each of their
respective permitted transferees, successors and assigns. Neither Party may
assign or transfer any right or obligation under this Agreement without the
prior written consent of the other Party; provided, however, that (i) no prior
written consent of the other Party is required in the event that FMC or FMER
assigns or delegates any Services set forth in this Agreement to the other or to
any other Affiliate of FMC, including but not limited to First Marblehead Data
Services, Inc., or in the event that FMC or FMER assigns or delegates this
Agreement or any Services set forth in this Agreement as part of a Change in
Control, and such assignee or delegatee would be able to make the
representations and warranties of FMC or FMER, as applicable, herein, and comply
with each of the covenants and other agreements of FMC or FMER, as applicable,
herein. Lender shall not be permitted to assign or otherwise transfer the rights
and obligations of this Agreement (including any transfer by operation of law)
to any Person completing a Change in Control of Lender, without the written
consent of FMC (such consent not to be unreasonably withheld) and the assumption
by the Person completing such Change in Control of all of Lender’s obligations
under this Agreement.

18.5 Multiple Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original for all purposes and all
of which shall be deemed, collectively, one agreement.

18.6 Drafting; Captions. Each Party participated in the drafting of this
Agreement. However, the Parties hereby agree that the rule of construction that
ambiguities are to be resolved against the drafting Party shall be employed in
the interpretation of this Agreement to favor Lender over FMC or FMER. Further,
the captions, headings and arrangements used in this Agreement are for
convenience only and do not in any way affect, limit or amplify the terms and
provisions hereof.

18.7 Entire Agreement; Amendments. The making, execution and delivery of this
Agreement by the Parties have been induced by no representations, warranties,
statements or agreements other than those herein expressed. This Agreement,
including the Schedules and Exhibits attached hereto, embodies the entire
understanding of the Parties, and there are no further or other agreements or
understandings, written or oral, in effect among the Parties relating to the
subject matter hereof. This Agreement may be amended or modified only by a
written instrument signed by each of the Parties.

18.8 Waiver. None of the Parties shall be deemed to have waived any of its
rights, powers or remedies under this Agreement unless such waiver is approved
in writing by an authorized representative of the waiving Party. No delay or
failure by any Party to exercise any right, power or remedy hereunder shall
constitute a waiver thereof by such Party, and no single or partial exercise by
any Party of any right, power or remedy shall preclude other or further exercise
thereof or any exercise of any other rights, powers or remedies.

18.9 Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under Requirements of
Law, but if any provision of this Agreement is held to be prohibited by or
invalid under Requirements of Law, such provision will be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Agreement.

 

54



--------------------------------------------------------------------------------

18.10 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE COMMONWEALTH OF MASSACHUSETTS, WITHOUT
GIVING EFFECT TO ANY CHOICE OR CONFLICT OF LAW PROVISION OR RULE THAT WOULD
CAUSE THE APPLICATION OF LAWS OF ANY JURISDICTION OTHER THAN TO THOSE OF THE
COMMONWEALTH OF MASSACHUSETTS.

18.11 WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY REQUIREMENTS OF LAW, EACH
PARTY HEREBY WAIVES ITS RIGHT TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR
CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS AGREEMENT, ANY RIGHTS
OR OBLIGATIONS HEREUNDER OR THE PERFORMANCE OF ANY SUCH RIGHTS OR OBLIGATIONS.

18.12 No Third Parties Benefitted. This Agreement is made and entered into for
the protection and legal benefit of the Parties, and their permitted successors
and assigns, and each and every Indemnified Party (all of which shall be
entitled to enforce the indemnity contained herein), and no other Person shall
be a direct or indirect legal beneficiary of, or have any direct or indirect
cause of action or claim in connection with, this Agreement.

18.13 Permitted Filing. Each Party may file this Agreement (with redactions as
permitted by Requirements of Law) with the appropriate state or federal
regulators, including the Securities and Exchange Commission, as required by
such regulators.

18.14 Survival. Any and all terms, provisions, promises, representations,
warranties and covenants contained herein, which by their terms, nature and/or
effect are required or intended to be observed, kept or performed after
expiration or termination of this Agreement (including representations and
warranties, confidentiality, information security, audit rights,
indemnification, limitation of liability, dispute resolution, certain payment
provisions), as well as any terms or provisions necessary to interpret any of
the foregoing (including definitions and rules of construction in Article 1 or
elsewhere in this Agreement and/or provisions in this Article 18) will survive
the expiration or termination of this Agreement and remain binding upon and for
the benefit of the Parties hereto

[Signatures appear on next page]

 

55



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers, being first duly authorized, as of the day and
year first above written.

 

UNION FEDERAL SAVINGS BANK By:   /s/ Richard Shaw   Name:   Richard Shaw  
Title:   President and CFO   THE FIRST MARBLEHEAD CORPORATION By:   /s/ Kenneth
Klipper   Name:   Kenneth Klipper   Title:   Managing Director and CFO   FIRST
MARBLEHEAD EDUCATION RESOURCES, INC. By:   /s/ Michael Plunkett   Name:  
Michael Plunkett   Title:   President   For purposes of Article 2 of this
Agreement: FM SYSTEMS LLC d/b/a TUITION MANAGEMENT SYSTEMS LLC By:   /s/ Steven
Dodd   Name:   Steven Dodd   Title:   Managing Director  

 

56



--------------------------------------------------------------------------------

EXHIBIT A

Datamart Report

In addition to the data set forth in the Program Guidelines and Servicing
Agreement, the report shall consist of Application and Loan level data and
provide at least the following information with respect to each Loan
application:

 

  •  

Identifying information and demographic information

 

  •  

Repayment option

 

  •  

Enrollment status

 

  •  

Grade level

 

  •  

Applicable borrower benefits for which the borrower may become eligible

 

  •  

Missing information reasons, if any

 

  •  

Decline reasons, if applicable

 

  •  

Current application status

 

  •  

Residency status (own, rent, live with parents)

 

  •  

FICO score

 

i



--------------------------------------------------------------------------------

EXHIBIT B1

TransUnion Addendum

AGENT ADDENDUM TO THE TRANSUNION MASTER SERVICES

AGREEMENT FOR CONSUMER REPORTING AND ANCILLARY SERVICES

This Agent Addendum (“Addendum”), effective the 30th day of June, 2011 (the
“Effective Date”), by and between Trans Union LLC, with its principal place of
business located at 555 West Adams, Chicago, Illinois 60661 (“TransUnion”),
Union Federal Savings Bank, with its principal place of business located at 1565
Mineral Spring Avenue, North Providence, RI 02904 (“SUBSCRIBER”), and First
Marblehead Education Resources, with its principal place of business located at
800 Boylston St., 34th Floor, Boston, MA 02199 (“Agent”), is meant to modify the
terms of the Master Agreement for Consumer Reporting and Ancillary Services
entered between TransUnion and Subscriber on or about June 17, 2008 (the “MSA”).

RECITALS

WHEREAS, SUBSCRIBER has entered into an agreement with Agent for the purpose of
conducing the project indicated on the attached Schedule A (the “Project”);

WHEREAS, the Project requires TransUnion to disclose Services and Services
Information directly to Agent on behalf of SUBSCRIBER;

WHEREAS, SUBSCRIBER desires TransUnion disclose such Services and Services
Information directly to Agent, and TransUnion has agreed to such disclosure,
subject to the terms contained in both the MSA and this Addendum; and,

WHEREAS, SUBSCRIBER desires that TransUnion invoice Agent for the Services and
Services Information disclosed to Agent as more fully explained herein.

NOW, THEREFORE, in exchange for the mutual promises and covenants contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

  1. The forgoing Recitals are hereby incorporated by reference as a material
part of this Agreement.

 

  2. Capitalized terms not defined herein shall have the definition ascribed in
the MSA.

 

  3. SUBSCRIBER hereby appoints Agent its agent with all necessary authority to
disclose to, and, request and receive from, TransUnion, Services or Services
Information. Moreover, SUBSCRIBER hereby authorizes TransUnion to disclose
Services and Services information to Agent.

 

  4.

SUBSCRIBER shall at all times be responsible and ensure Agent’s compliance with
the terms and conditions of the MSA. Additionally SUBSCRIBER hereby represents
to TransUnion that it has entered into a written agreement with Agent containing
obligations and restrictions consistent

 

i



--------------------------------------------------------------------------------

  with its obligations and restrictions under the MSA. SUBSCRIBER further agrees
to enforce such obligations and restrictions against Agent to the satisfaction
of TransUnion, and to immediately notify TransUnion upon the discovery of any
violation of such obligations and restrictions by Agent. In the event SUBSCRIBER
fails to enforce said obligations and restrictions to TransUnion’s satisfaction,
SUBSCRIBER hereby agrees to assign to TransUnion all such enforcement rights
against Agent.

 

  5. TransUnion, subject to the terms of the MSA and this Addendum, agrees to:
1) disclose Services and Services Information to Agent on behalf of SUBSCRIBER;
and, 2) allow Agent to access Services and Services Information on behalf of
Subscriber.

 

  6. Agent certifies that it will request and use any information provided as
part of the TransUnion services pursuant to this Addendum in compliance with the
terms and conditions of the MSA and only on behalf of SUBSCRIBER one-time and
only for the specific permissible purpose certified by SUBSCRIBER at the time of
its request. Agent further certifies that it will limit the disclosure of
Services and Services Information to those individuals inside its organization
with a “need to know”, and that it will not disclose such information to any
third party other than the SUBSCRIBER.

 

  7. SUBSCRIBER and Agent shall at all times be responsible for compliance with,
and any violation of, the terms, certifications, obligations and restrictions as
set forth in the MSA with respect to Services and/or Services Information
disclosed to Agent, including, but not limited to, those terms related to
compliance with laws and security. Moreover, and without regard to any cap on
liability set forth in the MSA, SUBSCRIBER and Agent shall jointly and severally
defend, indemnify and hold TransUnion harmless from and against any and all
claims, expenses, costs, damages, settlements, judgments or awards, including
attorney’s fees, directly or indirectly resulting from, or alleged to have
directly or indirectly resulted from, disclosure hereunder.

 

  8. SUBSCRIBER authorizes, and TransUnion agrees, that for any Services and/or
Services Information accessed by its Agent, TransUnion will invoice SUBSCRIBER
care-of Agent, at a rate previously agreed upon by TransUnion and Agent, at the
following address, One Cabot Road, Medford, MA 02155, which may be changed upon
written notice to TransUnion in accordance with Paragraph 11. Agent shall remit
to TransUnion payment to TransUnion Invoice within thirty (30) days of the
invoice date, regardless whether or not it has collected such payment from
SUBSCRIBER. Without limiting any of TransUnion’s remedies for non payment or
late payment of invoices, invoices which are not paid by Agent within sixty
(60) days of the invoice date shall be subject to a late charge of one and
one-half percent (1.5%) per month (18% per year) or the maximum allowed by law,
whichever is less. If collection efforts are required, Agent shall pay all costs
of collection, including reasonable attorneys’ fees.

 

  9. Notwithstanding the forgoing, SUBSCRIBER, in accordance with the terms of
the MSA, shall remain responsible for payment of any unpaid or untimely paid
invoices, as well as any fees associated therewith, submitted to SUBSCRIBER
care-of Agent.

 

  10.

Agent recognizes the confidential nature of the information contained in the
TransUnion invoice(s). Agent shall keep all information in any way related to
the TransUnion invoice(s), whether received from either TransUnion or
SUBSCRIBER, in confidence and shall not use such information except for purposes
of this Addendum, nor disclose such information to any person or persons outside
of its organization. Moreover, Agent shall limit the disclosure of such
information inside its organization to employees having a need to know who are
subject to written obligations of confidentiality substantially similar to those
contained herein.

 

ii



--------------------------------------------------------------------------------

  Furthermore, no information related to the TransUnion invoice(s), whether
received from TransUnion or SUBSCRIBER, shall be copied or duplicated in any
form or manner except as necessary to carry out the purpose of this Addendum.

 

  11. All notices and correspondence required under the Addendum shall be sent
to the Parties at the following addresses. Either party may change such name and
address by notice to the other in accordance herewith. Any such change shall
take effect immediately upon receipt of such notice.

 

TransUnion LLC   [LENDER]    555 West Adams        Chicago, IL 60661       

Attn: General Counsel

  Attn:           First Marblehead Education Resources         800 Boylston St.,
34th Floor         Boston, MA 02199         Attn: General Counsel        

 

  12. All terms of the MSA are incorporated into this Addendum and are expressly
applicable to all orders and payments hereunder. In the event of a conflict
between any of the terms of this Addendum and those of the MSA, the terms of
this Addendum shall govern. The remaining terms of the MSA shall at all times
remain in full force and effect.

 

  13. This Addendum shall be coterminous with the MSA unless earlier terminated
by SUBSCRIBER in accordance with the termination provisions contained in the MSA
or by TransUnion upon written notice to SUBSCRIBER.

[Signatures appear on next page]

 

iii



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties, intending to be legally bound, have caused this
Addendum to be executed by their duly authorized representatives as of the
Effective Date.

 

TransUnion LLC     [LENDER] By:         By:                   Name and Title of
Signer       Name and Title of Signer               Date Signed       Date
Signed

 

First Marblehead Education Resources, Inc. By:           Name and Title of
Signer       Date Signed

 

iv



--------------------------------------------------------------------------------

Schedule A

Project Description: Student Loan Originations

All SUBSCRIBER orders placed hereunder shall be made under the following TransUnion 
Subscriber Code(s):

                                         .

 

v



--------------------------------------------------------------------------------

EXHIBIT B2

TransUnion FICO Addendum

AGENT ADDENDUM

AGENT SERVICE ADDENDUM TO THE FICO SCORE SERVICES AGREEMENT

This Agent Service Addendum (the “Addendum”), effective the              day of
            , 2010 (the “Effective Date”), by and between Trans Union LLC, with
its principal place of business located at 555 West Adams, Chicago, Illinois
60661 (“TransUnion”), Fair Isaac Corporation, with its principal place of
business located at 901 Marquette Avenue Suite 3200 Minneapolis, MN 55402 USA
(“FICO”), [LENDER], with its principal address at [LENDER ADDRESS]
(“SUBSCRIBER”), and First Marblehead Education Resources, Inc., with its
principal place of business located at One Cabot Road, Medford, MA 02155
(“Agent”), and is intended to modify the terms of the Agreement for Fair Isaac
Score Services entered among TransUnion, FICO and SUBSCRIBER of approximately
even date herewith (the “FICO Agreement”), as more fully explained herein.

RECITALS

WHEREAS, SUBSCRIBER has entered into an agreement with Agent for the purpose of
conducing the project indicated on the attached Schedule A (the “Project”);

WHEREAS, the Project requires TransUnion to disclose FICO Score Services
directly to Agent on behalf of SUBSCRIBER;

WHEREAS, SUBSCRIBER desires TransUnion disclose such FICO Score Services
directly to Agent, and TransUnion and FICO have agreed to such disclosure,
subject to the terms contained in both the FICO Agreement and this Addendum;
and,

WHEREAS, SUBSCRIBER desires that TransUnion invoice Agent for the FICO Score
Services disclosed to Agent as more fully explained herein.

NOW, THEREFORE, in exchange for the mutual promises and covenants contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

  1. The forgoing Recitals are hereby incorporated by reference as a material
part of this Agreement.

 

  2. Capitalized terms not defined herein shall have the definition ascribed in
the FICO AGREEMENT.

 

  3. SUBSCRIBER hereby appoints Agent its agent with all necessary authority to
request and receive from TransUnion, FICO Score Services. Moreover, SUBSCRIBER
hereby authorizes TransUnion to disclose FICO Score Services to Agent.

 

  4.

SUBSCRIBER shall at all times be responsible and ensure Agent’s compliance with
the terms and conditions of the FICO AGREEMENT. Additionally SUBSCRIBER hereby
represents to TransUnion and FICO that it has entered into a written agreement
with Agent containing obligations and restrictions consistent with its
obligations and restrictions under the FICO AGREEMENT. SUBSCRIBER further

 

vi



--------------------------------------------------------------------------------

  agrees to enforce such obligations and restrictions against Agent to the
satisfaction of TransUnion and FICO, and to immediately notify TransUnion and
FICO upon the discovery of any violation of such obligations and restrictions by
Agent. In the event SUBSCRIBER fails to enforce said obligations and
restrictions to TransUnion’s and/or FICO’s satisfaction, SUBSCRIBER hereby
agrees to assign to TransUnion and/or FICO, as the case may be, all such
enforcement rights against Agent.

 

  5. TransUnion and FICO, subject to the terms of the FICO AGREEMENT and this
Addendum, agrees to: 1) disclose FICO Score Services to Agent on behalf of
SUBSCRIBER.

 

  6. Agent certifies that it will request and use any information provided as
part of the FICO Score Services in compliance with the terms and conditions of
the FICO AGREEMENT and only on behalf of SUBSCRIBER. Agent further certifies
that it will limit the disclosure of FICO Score Services to those individuals
inside its organization with a “need to know”, and that it will not disclose
such information to any third party other than the SUBSCRIBER.

 

  7. SUBSCRIBER and Agent shall at all times be responsible for compliance with,
and any violation of, the terms, certifications, obligations and restrictions as
set forth in the FICO AGREEMENT with respect to the FICO Score Services
disclosed to Agent, including, but not limited to, those terms related to
compliance with laws and security. Moreover, and without regard to any cap on
liability set forth in the FICO Agreement, SUBSCRIBER and Agent shall jointly
and severally defend, indemnify and hold TransUnion and FICO harmless from and
against any and all claims, expenses, costs, damages, settlements, judgments or
awards, including attorney’s fees, directly or indirectly resulting from, or
alleged to have directly or indirectly resulted from, disclosure hereunder.

 

  8. SUBSCRIBER authorizes, and TransUnion agrees, that for any Services and/or
Services Information accessed by its Agent, TransUnion will invoice SUBSCRIBER
care-of Agent, at a rate previously agreed upon by TransUnion and Agent, at the
following address, One Cabot Road, Medford, MA 02155, which may be changed by
SUBSCRIBER or Agent upon written notice to TransUnion in accordance with
paragraph 11. Notwithstanding the forgoing, SUBSCRIBER, in accordance with the
terms of the FICO Agreement, shall remain responsible for payment of any unpaid
or untimely paid invoices, as well as any fees associated therewith, submitted
to SUBSCRIBER care-of Agent.

 

  9. Notwithstanding the forgoing, SUBSCRIBER, in accordance with the terms of
the FICO AGREEMENT, shall remain responsible for payment of any unpaid or
untimely paid invoices, as well as any fees associated therewith, submitted to
SUBSCRIBER care-of Agent.

 

  10. Agent recognizes the confidential nature of the information contained in
the TransUnion invoice(s). Agent shall keep all information in any way related
to the TransUnion invoice(s), whether received from either TransUnion or
SUBSCRIBER, in confidence and shall not use such information except for purposes
of this Addendum, nor disclose such information to any person or persons outside
of its organization. Moreover, Agent shall limit the disclosure of such
information inside its organization to employees having a need to know who are
subject to written obligations of confidentiality substantially similar to those
contained herein. Furthermore, no information related to the TransUnion
invoice(s), whether received from TransUnion or SUBSCRIBER, shall be copied or
duplicated in any form or manner except as necessary to carry out the purpose of
this Addendum.

 

  11. All notices and correspondence required under the Addendum shall be sent
to the Parties at the following addresses. Either party may change such name and
address by notice to the other in accordance herewith. Any such change shall
take effect immediately upon receipt of such notice.

 

vii



--------------------------------------------------------------------------------

TransUnion LLC      [LENDER] (Subscriber)    555 West Adams      Chicago, IL
60661      Attn: General Counsel   Attn:         First Marblehead Education
Resources, Inc. (Agent)       800 Boylston St., 34th Floor         Boston, MA
02199         Attn: General Counsel        

 

  12. All terms of the FICO AGREEMENT are incorporated into this Addendum and
are expressly applicable to all orders and payments hereunder. In the event of a
conflict between any of the terms of this Addendum and those of the FICO
AGREEMENT, the terms of this Addendum shall govern. The remaining terms of the
FICO AGREEMENT shall at all times remain in full force and effect.

 

  13. This Addendum shall be coterminous with the FICO AGREEMENT unless earlier
terminated by SUBSCRIBER in accordance with the termination provisions contained
in the FICO AGREEMENT or by TransUnion or FICO upon written notice to
SUBSCRIBER.

[Signatures appear on next page]

 

viii



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties, intending to be legally bound, have caused this
Addendum to be executed by their duly authorized representatives as of the
Effective Date.

 

Trans Union LLC     [LENDER] for itself and Fair Isaac Corporation     By:      
  By:                   Name and Title of Signer       Name and Title of Signer
              Date Signed       Date Signed

 

First Marblehead Education Resources, Inc. By:           Name and Title of
Signer           Date Signed

 

ix



--------------------------------------------------------------------------------

Schedule A

Project Name:

Project Description:

All SUBSCRIBER orders placed hereunder shall be made under the following TransUnion 
Subscriber Code(s):

                                         .

 

x



--------------------------------------------------------------------------------

Exhibit C

Schedule 1     Key Metrics Report

Schedule 2     Approved Collectors

Schedule 3     Default Collection Reports

Schedule 4     Initial Vendors

Schedule 5     Settlement Authority



--------------------------------------------------------------------------------

Schedule 1 to Exhibit C

Key Metrics Report

The report shall consist of aggregate program data and metrics and provide
information in at least the following categories:

 

  •  

Application metrics

 

  •  

Configuration and submission rate

 

  •  

Application status—pending configuration; submitted, unbooked; missing
information; in review; awaiting certification; closing;

 

  •  

Cosign rate

 

  •  

Booking rate

 

  •  

Initial credit decisions

 

  •  

Conditional approvals

 

  •  

Declines and top decline reasons

 

  •  

Applications Pending Review

 

  •  

Repayment option and repayment term distribution

 

i



--------------------------------------------------------------------------------

Schedule 2 to Exhibit C

Approved Collectors

NCO Financials Systems, Inc.

Diversified Collection Services, Inc.

Simm Associates, Inc.

American Education Services

Estate Information Services, Inc.

MRS Associates

National Enterprise Services

Weltman, Weinberg, and Reis

Plaza Associates

Sentry Credit

ERS

ConServe ARM

 

ii



--------------------------------------------------------------------------------

Schedule 3 to Exhibit C

Default Collection Reports

On a monthly basis, FMC shall provide reports containing at least the following
information:

 

  •  

defaulted Loans

 

  •  

balances and borrowers in each delinquency stage, including forbearance

 

  •  

balances and borrowers entering repayment next month

 

  •  

# of cures by type (re-enter deferment, forbearance, payment, etc.)

 

  •  

# on loans on automatic payment

 

  •  

flow rates by delinquency stage, compared to historical measures

 

  •  

liquidation rate

 

  •  

# of right party contacts made

 

iii



--------------------------------------------------------------------------------

Schedule 4 to Exhibit C

Initial Vendors

 

1. Google

Cambridge, MA

Services: Online advertising tracking, optimization and analysis.

 

2. Interwoven

Sunnyvale, CA

Services: Content Management system provider

 

3. Center Partners

Fort Collins, CO

Services: Call center operations, including inbound customer service calls,
outbound customer service calls, outbound telemarketing

 

4. JLS Mailing Services, Inc.

Brockton, MA

Services: Mail pick-up; folding and stuffing envelopes, mail processing, storage
and management of fulfillment materials and supplies

 

5. National Student Clearinghouse

Herndon, VA

Services: student enrollment verification

 

6. Trans Union LLC

Chicago, IL

Services: Consumer reports, Total ID, fraud readiness

 

7. The Connection

Burnsville, MN

Services: Telephonic Customer Service

 

iv



--------------------------------------------------------------------------------

Schedule 5 to Exhibit C

Settlement Authority

SETTLEMENT PROCESS

Subject to any contrary account-specific instructions from Lender, the following
settlement processes are applicable to all types of account placements.

For purposes of this section, “month” or “monthly” shall mean all remittances
delivered to and posted by FMER within a calendar month.

Cash Settlement:

 

  •  

For Loans within [**] of charge-off, FMER shall manage to an aggregate monthly
settlement total of [**]% or greater of the outstanding principal and interest
balance at the time of settlement. The minimum individual settlement shall be no
less than [**]%.

 

  •  

For Loans between [**] and [**] years post-charge-off, FMER shall manage to an
aggregate monthly settlement total of [**]% or greater of the outstanding
principal and interest balance at the time of settlement. The minimum individual
settlement shall be no less than [**]%.

 

  •  

For Loans greater than [**] years post-charge-off, FMER shall manage to an
aggregate monthly settlement total of [**]% or greater of the outstanding
principal and interest balance at the time of settlement. The minimum individual
settlement shall be no less than [**]%.

 

  •  

Settlement offers which do not meet any of the above guidelines must be
submitted in writing to Lender for review. Settlements not meeting the above
guidelines must have Lender written authorization to be accepted.

 

  •  

The authorization must be maintained by the FMER for a minimum of [**] years.

 

iv



--------------------------------------------------------------------------------

[**]-Month Repayment Plan Settlement:

 

  •  

For loans within [**] of charge-off, FMER shall manage to an aggregate
settlement of [**]% or greater of the outstanding principal and interest balance
at the time of settlement. The minimum individual settlement shall be no less
than [**]%.

 

  •  

For loans between [**] and [**] years post-charge-off, FMER shall manage to an
aggregate settlement of [**]% or greater of the outstanding principal and
interest balance at the time of settlement. The minimum individual settlement
shall be no less than [**]%.

 

  •  

For loans greater than [**] years post-charge-off, FMER shall manage to an
aggregate settlement of [**]% or greater of the outstanding principal and
interest balance at the time of settlement. The minimum individual settlement
shall be no less than [**]%.

[**]-Month Repayment Plan Settlement:

 

  •  

For loans within [**] of charge-off, FMER shall manage to an aggregate
settlement of [**]% or greater of the outstanding principal and interest balance
at the time of settlement. The minimum individual settlement shall be no less
than [**]%.

 

  •  

For loans between [**] and [**] years post-charge-off, FMER shall manage to an
aggregate settlement of [**]% or greater of the outstanding principal and
interest balance at the time of settlement. The minimum individual settlement
shall be no less than [**]%.

 

  •  

For loans greater than [**] years post-charge-off, FMER shall manage to an
aggregate settlement of [**]% or greater of the outstanding principal and
interest balance at the time of settlement. The minimum individual settlement
shall be no less than [**]%.

 

v



--------------------------------------------------------------------------------

Exhibit D

Production Support Plan

The Programs will be marketed by the FMC sales team directly to Eligible
Institutions and Eligible K-12 Institutions. In accordance with the terms of the
Agreement, the FMC sales team will leverage various presentation materials to
build awareness of the Programs among financial aid officers, present the
Programs to Eligible Institutions and Eligible K-12 Institutions, respond to
requests for proposals and provide Eligible Institutions and Eligible K-12
Institutions with regular updates about the Programs, and will conduct the
following activities to support the promotion of the student loan product:

 

  •  

Onsite visits to targeted Eligible Institutions and Eligible K-12 Institutions

 

  •  

Webinars to key Eligible Institutions and Eligible K-12 Institutions who require
application demonstrations or additional product training

 

  •  

Attend and/or exhibit at state, regional and national conferences to support
product sales, including NASFAA

 

  •  

Monthly email communications to Eligible Institutions and Eligible K-12
Institutions to highlight product features, interest rate changes or pertinent
information in the industry

 

  •  

Provide training onsite or via webinar as requested by Eligible Institutions and
Eligible K-12 Institutions on subjects including but not limited to: the
product, product processing, servicing, default management

 

  •  

Conduct mailings to Eligible Institutions and Eligible K-12 Institutions and
potential Applicants in accordance with Section 2.1 of the Agreement

 

  •  

Respond to Eligible Institution and Eligible K-12 Institution RFPs and RFIs on
behalf of the Lender

In addition, FMC will provide students with collateral materials and a link to
the FMC Website so they have easy access to get more information about the
Programs.

FMC will also market the program using open channel activities, including:
geo-targeted online advertising, and possibly email and/or direct mail prior to
future peak periods for customer retention purposes.

 

vi



--------------------------------------------------------------------------------

EXHIBIT E1

Program Guidelines

(prepGATE Loan Program)

[**]

A total of sixty-five pages were omitted pursuant to a request for confidential
treatment.



--------------------------------------------------------------------------------

EXHIBIT E2

Program Guidelines

(UFSB Private Student Loan Program)

[**]

A total of one hundred thirty-four pages were omitted pursuant to a request for
confidential treatment.



--------------------------------------------------------------------------------

EXHIBIT F

Lender Marks

LOGO [g210918g92c35.jpg]

LOGO [g210918g39y00.jpg]